Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 1 of 149 PageID# 1432




                           Exhibit 29
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 2 of 149 PageID# 1433



                                                                     Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE EASTERN DISTRICT OF VIRGINIA
 3                                  RICHMOND DIVISION
 4                              ~~~~~~~~~~~~~~~~~~~~
 5      CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
 6
                          vs.                        Case No.   3:19-CV-00813
 7
 8      RICHARD LOMBARDO
                         Defendants
 9
10                                 ~~~~~~~~~~~~~~~~~~~~
11
12                              REMOTE VIDEO DEPOSITION OF:
13                                CHRISTINE CHMURA, PH.D.
14
15                                         Taken on:
16                                      May 1, 2020
                                         11:00 a.m.
17
                                           Taken at:
18
                                    McGuire Woods, LLP
19                                     Gateway Plaza
                                   800 East Canal Street
20                                      Richmond, VA
21
22
23                      Kelliann D. Linberg, RPR, Notary Public
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 3 of 149 PageID# 1434



                                                                   Page 2

 1      APPEARANCES: (Via Videoconference)
 2      On behalf of the Plaintiffs:
 3              Koehler Fitzgerald, LLC
                CHRISTINE M. COOPER, ESQ.
 4              1111 Superior Avenue E
                Ste 2500
 5              Cleveland, OH, 44114
                Ccooper@koehler.law
 6              216-539-9370.
 7
 8      On behalf of the Defendants:
 9              McGuire Woods, LLP
                RODNEY A. SATTERWHITE, ESQ.
10              Gateway Plaza
                800 East Canal Street
11              Richmond, VA, 23219-3916
                Rsatterwhite@mcguirewoods.com
12              804-775-1000.
13
14      ALSO PRESENT:
15              RICHARD LOMBARDO
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 4 of 149 PageID# 1435



                                                                   Page 3

 1                                   TRANSCRIPT INDEX
 2
 3      APPEARANCES..............................2
 4      INDEX OF EXHIBITS........................4
 5      STIPULATION..............................5
 6
 7      EXAMINATION OF CHRISTINE CHMURA, PH.D.:
 8      BY MS. COOPER............................6
 9
10
11
12
13
14      REPORTER'S CERTIFICATE...............147
15
16
17      EXHIBIT CUSTODY:             RETAINED BY COURT REPORTER
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 5 of 149 PageID# 1436



                                                                   Page 4

 1                            INDEX OF EXHIBITS
 2      Number                     Description        Marked
 3      Defendant's
        Exhibit A   Previously Marked Copy of Notice     13
 4                  of Deposition
 5      Exhibit D   Previously Marked Copy of Amended    17
                    Complaint
 6
        Exhibit E       Previously Marked Copy of Letter                34
 7                      Dated 2/3/15 to Richard Lombardo,
                        Bates CHMURA000097
 8
        Exhibit B       Copy of Plaintiff's Designations                60
 9                      and Objections to Richard
                        Lombardo's Notice of Deposition
10
        Exhibit Q       Copy of Chmura Employee Handbook                71
11                      Dated 7/19/2019
12      Exhibit S       Copy of Standard Operating                      78
                        Procedures Dated 4/5/2019
13
        Exhibit T       Copy of Email with Standard                     80
14                      Operating Procedures Dated
                        7/10/2019 Attached
15
        Exhibit X       Highly Confidential Copy of Email             104
16                      Dated 10/2/2019 Bates
                        CHMURA0201264-269
17
        Exhibit C       Previously Marked Copy of                     138
18                      Articles of Organization for a
                        Domestic Limited Liability
19                      Company, Ohio, Dated 9/2/2011
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 6 of 149 PageID# 1437



                                                                   Page 5

 1                         COURT REPORTER:       The attorneys
 2      participating in this deposition acknowledge that I am
 3      not physically present in the deposition room and that
 4      I will be reporting this deposition remotely. They
 5      further acknowledge that, in lieu of an oath
 6      administered in person, the witness will verbally
 7      declare her testimony in this matter is under penalty
 8      of perjury. The parties and their counsel consent to
 9      this arrangement and waive any objections to this
10      manner of reporting.
11                       Please indicate your agreement by stating
12      your name, firm name, party represented and your
13      agreement on the record.
14                         MS. COOPER:    My name is Christine Cooper.
15      I represent Richard Lombardo, and I agree.
16                         MR. SATTERWHITE:        Rob Satterwhite from
17      McGuire Woods representing Chmura, and we also agree.
18                            CHRISTINE CHMURA, Ph.D., of lawful age,
19      called for examination, as provided by the Ohio Rules
20      of Civil Procedure, being by me first duly sworn, as
21      hereinafter certified, deposed and said as follows:
22                   EXAMINATION OF CHRISTINE CHMURA, Ph.D..
23      BY MS. COOPER:
24              Q.         Good morning, Dr. Chmura.         I am Christine
25      Cooper.         I represent Mr. Lombardo in the case filed by

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 7 of 149 PageID# 1438



                                                                   Page 6

 1      Chmura in the Eastern District of Virginia.               I am going
 2      to start with some background information.              Forgive me,
 3      since we are doing this by video, my video is on one
 4      screen, and my screen with you is on the other.                So if
 5      I am looking in both discretions, that's why.
 6                       Can you please state your full name for the
 7      record?
 8              A.       Christine Chmura.
 9              Q.       And what's your residential address?
10              A.
11                   .
12              Q.       Have you ever been deposed before?
13              A.       Yes.
14              Q.       When was the last time you were deposed?
15              A.       Probably a couple of years ago.
16              Q.       Have you been deposed more than once?
17              A.       Yes.
18              Q.       How many times have you been deposed?
19              A.       At least five.
20              Q.       Were those depositions in your individual
21      capacity?
22              A.       No, as an expert witness representing the
23      firm.
24              Q.       Do you recall the cases that you testified
25      in?

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 8 of 149 PageID# 1439



                                                                     Page 7

 1              A.      I do not.
 2              Q.      And what was the subject matter that you
 3      testified about?
 4              A.      I recall one being a wrongful death,
 5      another was related to the economy, or what the crux of
 6      the economy was during a period of time, and another
 7      one -- another one I had forgotten that just came to my
 8      mind was for Dominion Power related to investments and
 9      the economic impact of those investments.
10              Q.      Was your testimony -- sorry.             Was this --
11      and I will get to my ground rules. I am breaking my
12      ground rules now.       I apologize.          I jumped in.    I will
13      step back if you haven't completed your answer. It's a
14      little harder for me to pick up on the cues on the
15      video than if we were in the room together.
16                      Was the subject matter of your testimony
17      related to damages in those cases?
18                      MR. SATTERWHITE:         Object to the form.
19              Q.      You can go ahead and answer.
20              A.      Yes.
21              Q.      I am going to go over so some ground rules,
22      so I don't break them myself, since it's been a little
23      while since you have been deposed.                 If you could
24      respond with a yes or no as opposed to an uh-huh or
25      uh-uh, or shaking of your head so that the court

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 9 of 149 PageID# 1440



                                                                      Page 8

 1      reporter can get your answer down.                   I would ask that
 2      you wait until I finish the question before answering
 3      so we are not talking over each other.
 4                      I, in return, will take a long pause to
 5      make sure that you are done answering before I ask my
 6      next question.         If you don't understand a question,
 7      please ask me to repeat it or rephrase it.                   And if you
 8      need a break, just ask at any time.                   The only request I
 9      would have is that if there is an open question
10      pending, that you provide an answer before we break.
11      Does that make sense?
12              A.      Yes.
13              Q.      Did you bring anything with you to the
14      deposition today, any documents with you to the
15      deposition today?
16              A.      No.
17              Q.      Can you tell me about your education, your
18      higher education?
19              A.      I have a B.S. Degree from Clemsen
20      University in Business, then I, for one year, went to a
21      bible college and got a one year certificate, Master's
22      in Missions.      I went back to Clemsen and got a Master's
23      Degree in Economics.          And more recently, went to
24      Virginia Commonwealth University and got a Ph.D. in
25      Business Administration with emphasis on Economics and

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 10 of 149 PageID# 1441



                                                                   Page 9

  1      Finance.
  2               Q.     When did you earn that degree?
  3               A.     It was several years ago.           I'm not good
  4      with dates, I will just let you know that right now.
  5               Q.     That's okay.      Was it within the last 10
  6      years?
  7               A.     No.   I started my company 20 years ago and
  8      it was prior to that.
  9               Q.     Are you the founder of Chmura Economics &
10       Analytics, LLC?
11                A.     Yes, I am.
12                Q.     When did you found Chmura?
13                A.     1998 is when we filed the SCC.           December.
14                Q.     At that point, was it called Chmura
15       Economics & Analytics, LLC?
16                A.     No, it was called Capital Research &
17       Analytics, LLC.
18                Q.     At what point did it become Chmura
19       Economics & Analytics?
20                A.     Probably a year later.
21                Q.     What was the reason for the name change?
22                A.     Capital -- we were in the capital, so that
23       -- Chmura is a stronger word, more rememberable, once
24       you can learn how to pronounce it correctly, so we
25       thought that was a better name.               Also, I had a good

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 11 of 149 PageID# 1442



                                                                    Page 10

  1      reputation in the state and it would carry some weight.
  2              Q.       Am I pronouncing it right when I say
  3      Chmura?
  4              A.       That's good enough.          Chmura.    Thank you for
  5      asking.
  6              Q.       Prior to the founding of Chmura, what did
  7      you do?
  8              A.       Prior to the company, I was the chief
  9      economist at Crestar Bank, which was purchased by
10       Suntrust.       When they were purchased, they asked me to
11       go to Atlanta to be the chief economist.                 By saying no,
12       I was given severance and able to take several large
13       projects with me to start the company.
14               Q.       When Chmura was founded, what type of
15       business was it?
16               A.       Consulting.    Economic consulting.
17               Q.       And has it changed over time?
18               A.       Yes, we do economic consulting.            We have
19       macro economic models that we run.                 Most of our
20       customers, at first, were banking, and then we got more
21       into workforce.       We created JobsEQ in early 2000 and
22       have shifted over time to more software than consulting
23       work in terms of revenue.
24               Q.       Can you tell me a little about JobsEQ and
25       what it is?

                                 Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 12 of 149 PageID# 1443



                                                                  Page 11

  1              A.       JobsEQ is a S A A S product, so it is
  2      software as a --
  3                      (Reporter asked for clarification).
  4                       S-A-A-S, software as a service.
  5                       It provides demographic information, labor
  6      market information to realtime job postings.              It gives
  7      people the ability to see what's a forecast for a
  8      particular region, whether that be a county, MSA, or a
  9      zip code footprint so that they can see what sort of
10       courses should I teach, if I am an educator; if a firm
11       moves here, will they find the workers they need; if I
12       move to a certain place, will I find the workers that I
13       need and that type of thing.
14               Q.       Now, you are here today as a corporate
15       representative on behalf of Chmura, correct?
16               A.       Yes.
17               Q.       And you are also here in your individual
18       capacity?
19               A.       Yes.
20               Q.       I am going to start with your testimony
21       relating to your corporate representation, and we will
22       complete the individual stuff later in the deposition.
23       I am going to try to do a clean break on that to keep
24       it clear in the record where we are at.             What is --
25       pardon me.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 13 of 149 PageID# 1444



                                                                  Page 12

  1                      Are you a current owner of Chmura?
  2              A.      Yes, I am.
  3              Q.      And what is your title?
  4              A.      Dr. Christine Chmura, CEO and Chief
  5      Economist.
  6              Q.      What is your ownership interest in Chmura?
  7              A.      49%.
  8              Q.      Who are the other owners?
  9              A.      Leslie Peterson, John Chmura, Xiaobing
10       Shuai, Sharon Simmons, Greg Chmura.
11               Q.      What are their ownership interests,
12       starting with Ms. Peterson?
13               A.      Let me just tell you again I am not really
14       good with numbers like that.             When you ask me about the
15       economy and I will do fine.            So John Chmura is 5%.
16       Greg Chmura is 3%.      Leslie Peterson is the remainder.
17       Xiaobing Shuai, Sharon Simmons and Greg Chmura all have
18       profit interests.
19               Q.      Can you explain to me the idea of profit
20       interests?
21               A.      So let's say they were given this profit
22       business in 1999, that means if the company were worth
23       $1,000,000 in 1999, a valuation was done and let's say
24       it was worth $1,000,000, then if we sold the next day
25       for $2,000,000, then they would benefit from the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 14 of 149 PageID# 1445



                                                                                  Page 13

  1      difference.         They would get a percentage of that
  2      1,000,000, but they would not have -- get a percentage
  3      of the total equity.
  4              Q.         Okay.     I understand.               Thank you.       Now, I
  5      notice there are some shared last names as far as the
  6      owners.         What is your relationship to Greg Chmura?
  7              A.         Greg Chmura is my brother.
  8              Q.         And how are you related to John Chmura?
  9              A.         John Chmura is my nephew.
10               Q.         Are there any other owners that you are
11       related to?
12               A.         No.
13               Q.         I am going to show you what's been marked
14       as Defendant's Exhibit A.
15                                        -       -       -       -       -
16                          (Thereupon, Previously Marked
17                          Deposition Exhibit A, Copy of Notice of
18                          Deposition, was shown for purposes of
19                          identification.)
20                                            -       -       -       -       -
21               Q.         I will give you control of this as well
22       (indicating).            So now you can scroll through this
23       document.
24                          MR. SATTERWHITE:              Let me know if you want
25       me to go faster or slower.

                                      Veritext Legal Solutions
      www.veritext.com                                                              888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 15 of 149 PageID# 1446



                                                                  Page 14

  1              A.      Is there a purpose for me to scroll through
  2      this?     It might help to know while I am looking at it.
  3              Q.      Just to know if you recognize this
  4      document, if you have seen it before, and then we are
  5      going to go through Exhibit A that is attached to it.
  6              A.      (Reviewing).
  7              Q.      Have you seen this document before?
  8              A.      Yes, I believe I have seen it before.
  9              Q.      And can you describe what it is?           If we
10       can, go back to the front of it.
11               A.      Chmura, Plaintiff, Notice of Deposition.
12       Okay.     So it -- is this the document that has questions
13       for the deposition today?
14               Q.      Yes, it is.
15               A.      Okay.
16               Q.      Have you reviewed this prior to your
17       deposition today?
18               A.      Oh, yeah.
19               Q.      And you are here to testify about certain
20       topics set forth in that notice, correct?
21               A.      That's correct.
22               Q.      Generally, how did you prepare for your
23       deposition today?
24               A.      Generally, I read the questions.           I
25       sometimes looked at some emails.               I read, you know, the

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 16 of 149 PageID# 1447



                                                                    Page 15

  1      documents that have been submitted to the court.
  2               Q.     Did you have -- did you speak with
  3      anyone -- and let me caution, I am not looking for
  4      communications with your attorney.                 Did you speak with
  5      anyone other than your attorney about your deposition
  6      today?
  7               A.     Yes.   Yes.
  8               Q.     Who did you speak with?
  9               A.     I spoke with Greg Chmura.             I spoke with
10       John Chmura.      I spoke with Leslie Peterson.             I spoke
11       with Sharon Simmons.          I spoke with Aisha.         I think
12       that's it.
13                Q.     Starting with Greg, what was the substance
14       of your conversation?
15                A.     I can't remember all my conversations.                   I
16       have so many every day, but with Greg, I recall talking
17       to him about the estimate, the present value of the
18       loss related to the IEDC event.
19                Q.     How about with John Chmura?
20                A.     With John, we probably talked about the
21       times log we put together.
22                Q.     And what about with Ms. Peterson?
23                A.     We probably talked about everything.                We
24       talked about what -- some of what she was answering.                         I
25       probably ran by her some of the thoughts to make sure

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 17 of 149 PageID# 1448



                                                                      Page 16

  1      my recollection was correct on some of these other
  2      items.
  3                         I am sure we talked about that letter that
  4      Rick falsified and lied about in terms of having a job
  5      opportunity and the difficult situation that put us in
  6      with a client that we were developing, or a vendor that
  7      we were developing a relationship with.
  8               Q.        And what about with Sharon Simmons?
  9      Correct?
10                A.        Sharon Simmons?       I believe we were looking
11       at sales, historic sales -- we've talked about a lot of
12       things.         I mean, we work together.            But historic sales
13       and why Rick didn't get 15%, which was because he
14       didn't make the full sale.
15                Q.        And what was your conversation -- well, let
16       me step back.         You mentioned Aisha.            Is that Aisha
17       Ortiz?
18                A.        Yes.
19                Q.        And what was your conversation with
20       Ms. Ortiz?
21                A.        Just a quick conversation on when she put
22       the work from home policy together.                   She actually
23       revised it.         A-I-S-H-A.
24                Q.        Is there anything else you did to prepare
25       for your deposition today?

                                   Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 18 of 149 PageID# 1449



                                                                              Page 17

  1              A.      I prayed about it.
  2              Q.      All right.       I am going to turn your
  3      attention to Exhibit A, Defense Exhibit A, the exhibit
  4      attached to that.      And that's confusing.
  5                      Number 2, "The factual basis for all
  6      allegations in the Amended Complaint and denials in the
  7      Answer to the Counterclaim."
  8                      You have been designated as the corporate
  9      representative to speak on that topic, correct?
10               A.      Correct.
11               Q.      I am going to show you what's been marked
12       as Defendant's Exhibit D, which I will represent to you
13       is the Amended Complaint.
14                                    -       -       -       -       -
15                       (Thereupon, Previously Marked
16                       Deposition Exhibit D, Copy of Amended
17                       Complaint, was shown for purposes of
18                       identification.)
19                                        -       -       -       -       -
20               Q.      I will give you control of that as well.
21       Go ahead and take a look at this.
22                       THE WITNESS:         Too bad we can't have it in
23       our hands.      It would be a lot easier.
24                       MR. SATTERWHITE:             I agree.
25               A.      I am familiar with the document if you want

                                 Veritext Legal Solutions
      www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 19 of 149 PageID# 1450



                                                                  Page 18

  1      to ask specific questions, we can go to that area.
  2              Q.      Sure.   This is the First Amended Complaint
  3      filed by Chmura against Richard Lombardo, correct?
  4              A.      Yes.
  5              Q.      I want to draw your attention first to
  6      Paragraph 4 of the Complaint.
  7              A.      Okay.
  8              Q.      This paragraph is "The value of information
  9      Lombardo has retained, and the customer contracts with
10       which Lombardo has threatened to interfere, is well
11       over $100,000."
12                       With respect to that, what information does
13       this paragraph refer to?
14               A.      Okay.   So Mr. Lombardo had a computer of
15       ours that he used at a conference, IEDC conference, and
16       previous to that, a Texas conference.              And we go to
17       these conferences and sit in an exhibit booth for the
18       sole purpose of meeting people, getting their contact
19       information and then following up with a demo, which
20       needs to be done as soon as possible afterward.
21                       And this is not at a small expense to us.
22       For example, the IEDC, we're a corporate sponsor, which
23       means we pay $25,000 a year to be called a sponsor, and
24       then we pay more money to send people to these
25       conferences.      This particular one, I believe in

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 20 of 149 PageID# 1451



                                                                  Page 19

  1      Indianapolis, I attended, Eli attended, Rick attended,
  2      two other salespeople attended.
  3                      I was a speaker at the conference.           I gave
  4      a Ted Talk -- not a Ted Talk, sorry.               It was an Ed
  5      Talk.     If it was a Ted Talk, then you have to pay Ted
  6      money, so they call it an Ed Talk.
  7                      And I was a speaker at the opening session,
  8      and whenever I'm a speaker, that draws a lot more
  9      people to our booth.        So the bottom line is, when we go
10       to these events, we are there to learn about other
11       people who would like to see JobsEQ.               Rick was taking
12       down everyone's name, and we had quite a long list.
13                       When he returned, he refused to give us
14       that computer. I went through the list of names, and I
15       identified those who had requested a demo.               One person
16       was handed, or asked for a contract while we were at
17       the event which I didn't -- I assume that that was
18       probably before then.        I didn't assume that person
19       wanted a demo.
20                       When we give demos, 24% of the people who
21       get a demo end up getting a license for the product.
22       Based on that, we should have had five -- at least five
23       licenses come out of that event.               On average, our --
24       our average sale is about 8,000.
25                       And then we took that $3,000 amount in the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 21 of 149 PageID# 1452



                                                                     Page 20

  1      first year, and we did the present value going forward
  2      for four additional years.            We used 2% inflation rate
  3      to discount it, and we also assumed that we would have
  4      some runoff; that is, in the first year, we lose -- or
  5      83% of people don't sign up, but after that, 90%, 91%
  6      sign up.        Taking all of those things into account, the
  7      amount came to well over $100,000.                  I believe it was
  8      198,000.
  9              Q.        So the information that you were referring
10       to in Paragraph 4 is the conference notes from the IEDC
11       conference, as well as the Texas conference; is that
12       correct?
13               A.        That's correct.
14               Q.        Is there any other information that the
15       paragraph refers to?
16               A.        Well, I don't know what Rick, or
17       Mr. Lombardo, did with those customer contacts that he
18       had, whether he has given them to someone else.                  That's
19       not taken into account, that amount.
20               Q.        What customer contacts are you referring
21       to?
22               A.        Well, once we did get the computer back, he
23       had an Excel sheet that we sent out weekly to our
24       account managers that had every single user written
25       down on it, all the -- every institution that's using

                                  Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 22 of 149 PageID# 1453



                                                                   Page 21

  1      it, all the people within the institution that's using
  2      it, when they last used the software, and how many
  3      minutes of software time that they were using.
  4               Q.     That's separate and apart from the
  5      conference notes you just talked about?
  6               A.     That is correct.
  7               Q.     Do you have any basis for asserting that
  8      Mr. Lombardo did anything with that Excel sheet?
  9                      MR. SATTERWHITE:         Object to the form.      Go
10       ahead.
11                A.     Eventually, over time, it became apparent
12       that Mr. Lombardo does not tell the truth.                Even when
13       pushed, you really have to push him to get him to tell
14       the truth.      And so I have no reason to believe that he
15       has not given that away.
16                       He left the company saying that he was
17       going to destroy the firm, he was going to sell our
18       company list to the highest bidder.                Things like that
19       make me not trust his word.
20                Q.     Have any customers come to you and said
21       that their -- well, let me rephrase that.
22                       Do you have any factual basis other than --
23       do you have any factual basis for believing
24       Mr. Lombardo retained the customer list?
25                       MR. SATTERWHITE:         Object to the form.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 23 of 149 PageID# 1454



                                                                  Page 22

  1              A.      Yes, it was on the computer that belonged
  2      to us, and we also --
  3              Q.      Did -- go ahead.         You were going to say,
  4      and we also.      Go ahead and finish your thought.
  5              A.      We were -- Mr. Lombardo provided to a
  6      recruiter a list of our salespeople and the dollar
  7      amounts of their sales, which we would consider
  8      confidential.      And we understand that that recruiter
  9      provided it to a software company; who knows where it
10       went after that.
11               Q.      Did that list have any customer contact --
12       customer information on it?
13               A.      That particular list did not.
14               Q.      Do you have any factual basis for believing
15       Mr. Lombardo distributed that Excel spreadsheet
16       mentioned a few minutes ago?
17                       MR. SATTERWHITE:         Object to the form.
18               A.      Not at this point in time.
19               Q.      Is there any other information you are
20       referring to in paragraph -- or Chmura is referring to
21       in Paragraph 4 of the Amended Complaint?
22                       MR. SATTERWHITE:         Object to the form.
23               A.      Not that I know of at this point.
24               Q.      I want to turn to Paragraph Number 11 and
25       12 of the Amended Complaint, Exhibit D.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 24 of 149 PageID# 1455



                                                                  Page 23

  1                      Can you tell me --
  2               A.     I'm sorry. I am still reading.
  3               Q.     Okay.   Sorry.
  4               A.     (Reviewing).
  5                      Okay.   Thank you.
  6               Q.     Paragraph Number 11 states, in part, that
  7      Lombardo customers are located in the midwest --
  8      although many -- let me say it properly.
  9                      "Although many of Lombardo's customers were
10       located in the Midwest, he sold to customers
11       nationwide."
12                       With respect to Mr. Lombardo's sales, where
13       was he conducting his sales from?
14                       MR. SATTERWHITE:         Christine, I am going to
15       object with respect to the designation because you also
16       identified in Category 13, his job duties and job
17       description, and that we have designated Ms. Peterson
18       for.     I have no problem with Dr. Chmura answering, but
19       I do object on the grounds that it is not a designated
20       topic.
21                       MS. COOPER:      Okay.
22                       MR. SATTERWHITE:         Go ahead.
23                A.     Can you ask the question again, please?
24                Q.     Yes, I can.
25                       Primarily, where does Mr. Lombardo conduct

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 25 of 149 PageID# 1456



                                                                     Page 24

  1      his work?
  2              A.      He conducted his work in exhibit booths.
  3      That's where we got a lot of -- you are talking
  4      physically, right?
  5              Q.      Physically, yes.
  6              A.      Yeah, exhibit booths.              That's where we got
  7      a lot of our leads.       He sometimes went to customers,
  8      for example, Cuyahoga County, Columbus -- I am trying
  9      to win a very large contract with the State of Ohio --
10       and then from his office, from our office at 1025 Huron
11       Road.     And he worked from home over the last year he
12       was working for us as well.
13               Q.      If you know, what percentage of his time
14       was spent in the Huron Road office?
15                       MR. SATTERWHITE:         If it is easier, I will
16       lodge a standing objection to this issue rather than
17       object every time, because I certainly don't want to do
18       that, but go ahead.
19                       MS. COOPER:     Okay.
20               A.      I don't have a sense of that.
21               Q.      Turn to Paragraph 15.
22               A.      (Reviewing).
23                       I'm finished.
24               Q.      And then -- Paragraph 15 refers to a
25       Confidential, Non-Competition and Non-Solicitation

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 26 of 149 PageID# 1457



                                                                  Page 25

  1      Agreement, correct?
  2              A.      Correct.
  3              Q.      And it states that, "A true and correct
  4      copy of the Agreement is attached as Exhibit A"?
  5              A.      Correct.
  6              Q.      If you will, turn to Exhibit A.
  7              A.      (Indicating).        That's fine, I am familiar
  8      with this.
  9              Q.      Is this a true and accurate of copy of the
10       Confidentiality, Non-Competition, Non-Solicitation
11       Agreement between Mr. Lombardo and Chmura?
12               A.      Yes.
13               Q.      Could you turn to Paragraph 24?
14                       MR. SATTERWHITE:          Of the First Amended
15       Complaint?
16                       MS. COOPER:      Of the First Amended
17       Complaint, yes.
18               A.      (Reviewing.)
19                       MR. SATTERWHITE:          All set?
20                       THE WITNESS:       Sorry, I didn't know you were
21       waiting.
22               Q.      That is part of the disconnect of not being
23       in the room together, so I apologize. I don't want to
24       speak over you.        I will wait for your cue.
25                       With respect to Paragraph 24, it states

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 27 of 149 PageID# 1458



                                                                   Page 26

  1      that, "Chmura's sales have grown significantly over the
  2      past four years."      What is the factual basis for that
  3      statement?
  4              A.      Are we talking about JobsEQ sales here, or
  5      are we talking about revenue total?                I was --
  6              Q.      You have --
  7              A.      The JobsEQ sales.         They have grown
  8      significantly over the past four years.                Well, we have
  9      revenue numbers, so, yes, they have.                I don't
10       understand the state -- the question.                We went --
11               Q.      Was -- I'm sorry, go ahead.
12               A.      I was going to say, you know, we went from
13       maybe having 40 customers to over 500, and that also
14       reflects the sales.
15               Q.      And Mr. Lombardo was employed during that
16       four years at Chmura, right?
17               A.      That is correct.
18               Q.      How much of that growth in sales is
19       attributable to Mr. Lombardo?
20                       MR. SATTERWHITE:         Object to the form.
21               A.      I don't have those numbers in front of me,
22       but he was our top salesperson, followed closely by
23       Austen Steele.
24               Q.      Is Mr. Steele still with Chmura?
25               A.      No, he is not.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 28 of 149 PageID# 1459



                                                                  Page 27

  1              Q.      To your knowledge, did Mr. Lombardo's sales
  2      percentage, based on revenues, exceed 30% of the total
  3      sales over the period of his employment?
  4              A.      I would really need to have the numbers in
  5      front of me and work that out.
  6              Q.      And what would you look at to derive those
  7      numbers?
  8              A.      I would look at total sales and total sales
  9      from Mr. Lombardo, and I would back out a book of
10       business we handed to him when he came to the company.
11               Q.      Was Mr. Lombardo responsible for making a
12       client relationship with a book of business that was
13       handed to him?
14               A.      Yes, he was.
15               Q.      And did he have renewals for that book of
16       business?
17               A.      Sometimes.     We don't have a 100% renewal
18       rate.     It is more like 83%.
19               Q.      Do you know what Mr. Lombardo's renewal
20       rate was?
21               A.      I believe it was around that amount.
22               Q.      So is it fair to say that Mr. Lombardo
23       contributed significantly to that growth referenced in
24       Paragraph 24 of the Amended Complaint?
25               A.      Yes.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 29 of 149 PageID# 1460



                                                                     Page 28

  1              Q.      Paragraph 24 also states, "Chmura is also
  2      in the process of revising its commission structure for
  3      sales representatives."         Do you see that?
  4              A.      I do.
  5              Q.      How is it changing the structure -- how was
  6      Chmura changing the structure?
  7              A.      Well, when you have a business such as the
  8      one that we have, we are all about serving our clients,
  9      making sure that they get what they need, and we want
10       to help as many people as we can.                  So if you look at
11       having three salespeople, they can't possibly serve
12       well the client base that we expect to have years from
13       now.    So we were considering adding -- we are adding --
14       we are considering adding more people, more salespeople
15       so that we could serve a broader client base, and
16       support staff.
17               Q.      And it also references, "revising its
18       commission structure."         How was the commission
19       structure revised?
20               A.      Now, this was not revised before
21       Mr. Lombardo left, but the then sales manager at the
22       time wanted us to consider increasing individuals
23       salaries and decreasing the percent commissioned, and
24       the percent that they would get when someone else
25       signed up, or resigned a contract.                  Part of this was,

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 30 of 149 PageID# 1461



                                                                  Page 29

  1      ultimately, necessary because additional work that the
  2      sales staff was doing was pushed back to the accounting
  3      group.
  4               Q.     Now, you just testified that -- as part of
  5      your last answer, that before Mr. Lombardo left.
  6      Mr. Lombardo was terminated by Chmura, right?
  7               A.     Yes, he was terminated.
  8               Q.     He didn't voluntarily leave?
  9               A.     No.    Sorry, I used the wrong word.         He was
10       terminated.      But left was -- the same as terminated.
11       But I'll use terminated in the future.
12                Q.     That's okay. I just wanted to clarify.
13                       Can you look at Paragraph 25 for me?
14                A.     (Reviewing.)
15                       Yes.
16                Q.     Do you see in Paragraph 25 it says that,
17       "Lombardo, dissatisfied with these perceived affronts,
18       became very negative and difficult to manage."
19                       What perceived affront is the paragraph
20       referring to?
21                A.     Eli apparently was talking to the
22       salespeople about his proposed changes and sales
23       structure before he ran it by leadership for approval,
24       so, apparently, he -- Mr. Lombardo knew -- knew about
25       the potential changes, which were not enacted before he

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 31 of 149 PageID# 1462



                                                                  Page 30

  1      was terminated.
  2              Q.      And Eli?    You are referring to Eli Auerbach
  3      who was a sales manager at Chmura at that time?
  4              A.      Correct.    Correct.
  5              Q.      And is it your testimony that at the time
  6      Mr. Auerbach told Mr. Lombardo about this change, he
  7      didn't have permission to do that?
  8              A.      He did not have the approval.          What he was
  9      sharing was not approved by leadership.
10               Q.      What approval -- oh, the revision part?
11               A.      Correct.    Right.       And, you know, one other
12       thing, Christine, Mr. Lombardo was negative and
13       difficult to manage not only at that point, but at
14       prior times.      He treated our accounting folks,
15       Christine Steigmann, as if they were a second class
16       citizen, to the degree Christine came just about crying
17       to me one day because she was afraid that Rick was
18       going to have her fired.          I assured her that that kind
19       behavior was not what Chmura stood for.
20               Q.      So Mr. Lombardo was difficult -- well, I
21       guess to restate that, he became very negative and
22       difficult to manage, but I think your testimony is that
23       he was already difficult to manage; is that correct?
24               A.      That is correct.
25               Q.      Now, this paragraph also states, "For

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 32 of 149 PageID# 1463



                                                                  Page 31

  1      example, when Lombardo did not receive a discretionary
  2      merit based salary increase in 2019, he became incensed
  3      and even falsified changes to a rescinded job offer
  4      letter from a third party to try to bully Chmura into
  5      increasing his salary."           What's the factual basis for
  6      that statement?
  7               A.        The factual basis for that statement is the
  8      falsified letter, which was odd, or funny, in a bad
  9      sense, because you can see that certain letters, or
10       certain words were not even in line with the text
11       around it.         It was clear that the date was changed.
12                          So when we received this letter, of course,
13       the name of the offering company was taken off.               Leslie
14       and I talked about it, and it became apparent to us
15       very quickly who that company was, someone that we were
16       trying to work on a relationship with them being our
17       vendor.         And so Leslie picked up the phone, called the
18       person and he acknowledged that, yes, he had offered
19       Lombardo a job.
20                          Interesting that it was probably at the
21       IEDC the former year, which we spent a lot of money to
22       send Mr. Lombardo to.          And he assured Leslie that that
23       offer was taken off the table at least a month prior to
24       Lombardo trying to convince us that he had a high
25       offer.

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 33 of 149 PageID# 1464



                                                                  Page 32

  1              Q.      What parts of the letter do you contend
  2      were falsified?
  3              A.      The date, the amount of money.          When he --
  4      the amount of time he had to give a response.               I don't
  5      have the letter in front of me, but that's my
  6      recollection at this point.
  7              Q.      Does Chmura currently have a relationship
  8      with GIS, that particular firm?
  9              A.      It's strained, but, yes, we do.
10               Q.      Did GIS want to continue working with
11       Chmura?
12                       MR. SATTERWHITE:         Object to the form.
13               A.      Yes, they do.       Our data are very valuable.
14               Q.      Can you explain how the relationship is
15       strained?
16               A.      There is a trust factor there.          When
17       someone offers an employee of yours a job, when that --
18       that is not ethical, that's not the way we work.                If we
19       were to try to employ someone, or offer someone a job
20       with, certainly, a customer of ours, we would do that
21       very cautiously and not without talking to that
22       customer first.
23               Q.      But Chmura is concerned about working with
24       GIS; is that fair?
25               A.      Well, for the trust issue there now, but

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 34 of 149 PageID# 1465



                                                                  Page 33

  1      the real issue here is that we were given something to
  2      bully us to try to get a pay increase.             We were lied
  3      to.    It took -- it took several discussions.
  4                      In fact, we went up to Cleveland, Leslie
  5      and I and Greg Chmura sat in the room for, I would say,
  6      it was about an hour with Leslie talking to
  7      Mr. Lombardo asking him if this was, in fact, a real
  8      offer, if he doctored it.           And, finally, at the end of
  9      the conversation, he said to Rick, Rick, if -- I can't
10       remember his last name -- when you and your wife have a
11       son and he comes to you and he lied, are you going to
12       just let him lie, or are you going to address that?
13                       And then she took the piece of paper,
14       pushed it over to Rick and said, Rick, let me give you
15       one more chance, has this been doctored?             And he said,
16       yes.
17               Q.      Did Mr. Lombardo -- go ahead.
18               A.      We originally were -- went up there to fire
19       him because of that.
20               Q.      But you, ultimately, didn't fire him at
21       that point, correct?
22               A.      No, we did not.        Leslie said, Rick's a bad
23       boy, but he is my bad boy, and I am going to help him.
24               Q.      In your offer letter of employment,
25       Mr. Lombardo was entitled to annual merit increases,

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 35 of 149 PageID# 1466



                                                                             Page 34

  1      correct?
  2                       MR. SATTERWHITE:           I am going to object to
  3      the form.       If you are talking about a specific
  4      document, we will be glad to look at it.
  5              A.       No one in this world is entitled to annual
  6      merit increases, not even me.
  7              Q.       I am going to show you what's been marked
  8      Defendant's Exhibit E.
  9                                  -       -       -       -       -
10                        (Thereupon, Previously Marked
11                        Deposition Exhibit E, Copy Copy of
12                        Letter Dated 2/3/15 to Richard
13                        Lombardo, Bates CHMURA000097, was shown
14                        for purposes of identification.)
15                                       -       -       -       -       -
16               Q.       I will let you control and take a look at
17       that.
18               A.       (Reviewing.)
19               Q.       Do you recognize this document?
20               A.       Yes.
21               Q.       What is it?
22               A.       It's an offer letter, I believe.
23               Q.       And you will see right there in the center
24       it says, "After three months of employment, you will
25       also be eligible for annual merit increases upon

                                 Veritext Legal Solutions
      www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 36 of 149 PageID# 1467



                                                                  Page 35

  1      approved performance by your management."               Do you see
  2      that?
  3              A.      I sure do.
  4              Q.      Did Mr. Lombardo request an annual merit
  5      increase during his employment there?
  6              A.      Multiple times.
  7              Q.      And did he ever receive one?
  8              A.      I believe he did one year.           It wasn't a
  9      merit increase.         It was a cost of living increase.              He
10       was compensated very well, and our expectation was that
11       he would be getting higher salary or higher pay as he
12       was successful as a salesperson.
13               Q.      Going back to the Paragraph 25 of
14       Exhibit D.      Now, what you called a falsified letter,
15       that occurred in March of 2019, correct?
16                       MR. SATTERWHITE:           Sorry, Christine.     You
17       broke up a little bit on our end.
18               Q.      Sure.     The letter you referred to you said
19       Lombardo, according to you, falsified, that incident
20       occurred early 2019, correct?
21               A.      Correct.
22               Q.      Was it in -- do you recall what month that
23       happened?
24               A.      It was either February or March.           It was
25       cold in Cleveland.

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 37 of 149 PageID# 1468



                                                                  Page 36

  1              Q.      So that was well before Mr. Auerbach talked
  2      to Mr. Lombardo about the change or revising the
  3      commission structure, correct?
  4              A.      Correct.
  5              Q.      I want to turn to Paragraph 30 and 31 of
  6      the Amended Complaint in Exhibit D.
  7              A.      (Reviewing.)
  8                      Yes, I have read 30 and 31.
  9              Q.      Paragraph 30 says, "Second, Lombardo
10       threatened to accept a position with one of Chmura's
11       competitors, in violation of the Agreement."              What is
12       the factual basis for that sentence?
13               A.      Okay.   And going on it says, "Lombardo
14       indicated that this was not an idle threat because he
15       had already discussed employment with at least one
16       competitor."      And we have a letter from EMSI where --
17       once again, here this is Rick lying whenever it suits
18       his purpose.      So we have a letter from EMS that Rick
19       spoke to someone at that IEDC event; again, the event
20       that we pay all this money to attend where he is
21       supposed to bring us a return on investment from that.
22                       So Rick met with someone from IEDC and was
23       trying to talk to that person about whatever -- being
24       available to work there.          So, clearly, EMSI did not
25       offer him a job, as he said that they did, but -- so

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 38 of 149 PageID# 1469



                                                                  Page 37

  1      the fact of the matter is, we have an email that
  2      validates this.
  3              Q.      What is the date of that email?
  4              A.      It was right after the conference, so it
  5      was upwards towards October.             I believe the email
  6      probably was dated whenever the conference ended,
  7      October 2019 thereabout.
  8              Q.      What's the substance of the -- the
  9      substance of that email?
10               A.      Rick was trying to meet with the -- get a
11       phone call with the EMSI guy.
12               Q.      Does the email say anything about
13       employment?
14               A.      I don't recall that.
15               Q.      To your knowledge, did Mr. Lombardo ever
16       accept a position with one of Chmura's competitors?
17               A.      Not to my knowledge.
18               Q.      Paragraph 31 states that, "Third, Lombardo
19       threatened to contact all of Chmura's clients, despite
20       the Agreement's non-solicitation provisions, so that he
21       could persuade them to take their business elsewhere."
22                       What's the factual basis for that
23       statement?
24               A.      He made that statement to Auerbach.            He
25       made that statement as well to other employees.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 39 of 149 PageID# 1470



                                                                  Page 38

  1              Q.      What other employees?
  2              A.      I believe, at least, Stephanie.          I am not
  3      sure who else.
  4              Q.      What's Stephanie's last name?
  5              A.      Is it Wiley?        I am not good with names.       I
  6      do well to get every one's first name right.              But she
  7      is in Cleveland.         Sorry.
  8              Q.      To your knowledge, did Mr. Lombardo contact
  9      any of Chmura's clients to persuade them to take their
10       business elsewhere?
11               A.      Not to my knowledge at this point.
12               Q.      I want to turn to Paragraph 34 of the
13       Complaint, the Amended Complaint of Exhibit D.
14               A.      (Reviewing.)
15                       Okay.
16               Q.      Paragraph 34 states that, "In that letter,
17       you made several requests to enable it to secure both
18       its confidential information and its customer
19       relationships."         Do you see that?
20               A.      Yes.
21               Q.      What letter is that referring to?
22               A.      Paragraph 33 might provide it.
23                       Oh, it's the separation contract, the cease
24       and desist letter.         That's the letter.
25               Q.      And do you know when that cease and desist

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 40 of 149 PageID# 1471



                                                                  Page 39

  1      letter was sent?
  2              A.      That would have been probably a day or two
  3      after we told him to go home and not come back until he
  4      heard from leadership.
  5              Q.      Who sent the letter to Mr. Lombardo?
  6              A.      I believe counsel would have sent that
  7      letter, but I'm not sure.
  8              Q.      Other than that letter, were any other
  9      requests made?
10               A.      I'm sorry, were any other what's made?
11               Q.      Requests, that are referenced in Paragraph
12       34, made to Mr. Lombardo?
13               A.      Certainly, Mr. Auerbach requested that the
14       computer be returned previously.
15               Q.      Do you know when Mr. Auerbach made that
16       request?
17               A.      Not off the top of my head, but I believe
18       it's in his affidavit.
19               Q.      Other than the letter, the cease and desist
20       letter and the request my Mr. Auerbach, were there any
21       other requests made, to your knowledge?
22                       MR. SATTERWHITE:         Object to the form.
23               A.      Not that's coming to my mind right now.
24               Q.      Did Mr. Lombardo ultimately return the
25       computer?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 41 of 149 PageID# 1472



                                                                  Page 40

  1              A.      Ultimately, but the names were so stale, we
  2      were not able to get any value out of it.
  3              Q.      Do you recall when Mr. Lombardo returned
  4      that computer?
  5              A.      I believe it was sent as a Christmas gift.
  6              Q.      Around December 25th; is that correct?
  7              A.      That's correct.
  8              Q.      Turn to Paragraph 37 and take a look at
  9      that.
10                       MR. SATTERWHITE:         Did you say 37?
11                       MS. COOPER:     I did.        I did.
12               A.      (Reviewing.)
13                       I'm done reading it.
14               Q.      Paragraph 37 states, "Further, despite
15       specific requests, Lombardo also failed to return a
16       Chmura computer which contained customer contacts,
17       pricing data, and other highly confidential Chmura
18       information." Do you see that?
19               A.      Yes.
20               Q.      How were -- when you received one of those,
21       how was the customer contact -- let me rephrase that.
22                       How were custom contacts stored on the
23       computer?
24               A.      They were stored in an Excel document.
25       They were also stored in his Outlook -- his mail.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 42 of 149 PageID# 1473



                                                                       Page 41

  1              Q.         Was the Excel document you are referring to
  2      on his desk top, his document folder?                    Where was it on
  3      the computer?
  4              A.         That information I don't have.             We never
  5      looked at the computer, but the counsel has taken care
  6      of that and sent information to us from the laptop.
  7              Q.         What about pricing data?             How was the
  8      pricing data stored?
  9              A.         That was most likely in an Excel
10       spreadsheet, our pricing spreadsheet.
11               Q.         You said most likely.             Do you know for sure
12       how it was stored?
13               A.         Well, that is how it was stored.             I don't
14       know if he took it out of the Excel sheet and copy and
15       pasted it into a Word document or PowerPoint.                    I don't
16       know what he did with it.             In any case, it was there.
17               Q.         Do you have a Word document that shows he
18       copy and pasted any information?
19               A.         No, I don't.     I was just saying it could
20       have been in one of those forms, but my recollection is
21       that it is an Excel document. I guess the form doesn't
22       matter.         The fact that it was there is what's
23       important.
24               Q.         But those documents were there on a
25       computer issued by Chmura, correct?

                                   Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 43 of 149 PageID# 1474



                                                                  Page 42

  1               A.     That's correct.
  2               Q.     What other highly confidential information
  3      does Paragraph 37 refer to?
  4               A.     Well, he had -- in all of his emails, he
  5      had licenses.      He had names of customers.           He had the
  6      dollar amount of their contract.               He had information
  7      about our road map, things that we're adding to JobsEQ
  8      that we wouldn't want our competitors to know about.
  9               Q.     Mr. Lombardo was placed on unpaid leave,
10       correct?
11                A.     Correct.
12                Q.     Do you recall when he was placed on unpaid
13       leave?
14                A.     Again, I don't have that date in front of
15       me.    That's one I should have looked up to have, but I
16       don't have that.      It was in October.           October 2019.
17       Correct.
18                Q.     When he was placed on unpaid leave, what
19       actions were taken to procure his computer?
20                A.     When he was -- when we made a phone call --
21       when we learned how belligerent Mr. Lombardo was being,
22       we asked Eli to walk him out of the office and tell him
23       not to come back until leadership discussed it.               At
24       that very moment, his access to JobsEQ was shut off.
25       His ability to get into any Chmura software was cut

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 44 of 149 PageID# 1475



                                                                    Page 43

  1      off.     And, of course, the reason for this was because
  2      he was out of control, belligerent, and there was no
  3      way for us to know what he would do next.
  4               Q.     Chmura uses Office 365, correct?
  5               A.     I believe so.
  6               Q.     Did Chmura turn off access to Office 365?
  7               A.     That would be a question for John Chmura,
  8      but --
  9               Q.     Did -- and this may be a question for John
10       as well, so just tell me if it is.                 Did Chmura have any
11       software on the computer where it could log in remotely
12       to that computer?
13                A.     Yes, that will be John Chmura.
14                Q.     I will ask those questions of him, then.
15                       If you look at paragraph -- just read
16       through Paragraph 38.
17                A.     (Reviewing.)
18                       Yes.
19                Q.     This paragraph also references the notes on
20       the computer that you testified about earlier, correct?
21                A.     Correct.
22                Q.     Were the prospective customers that
23       attended those conferences be available to others to
24       speak to as well?
25                       MR. SATTERWHITE:         We object to the form.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 45 of 149 PageID# 1476



                                                                     Page 44

  1      Go ahead.
  2              A.      Would the prospective customers be
  3      available to others to speak to as well?                  The answer
  4      is, yes, but you can't speak to someone if you don't
  5      know who their name is.         And we didn't have the names
  6      of any of those people.         They were --
  7              Q.      Did you have any -- sorry.              Were there --
  8                      MR. SATTERWHITE:         Were you finished your
  9      answer?
10               A.      I am finished.       Go ahead.
11               Q.      Were Chmura competitors at the IEDC
12       conference?
13               A.      Yes, recall that Rick spoke to EMSI looking
14       for -- being available for a job.                  This is where he
15       claims that they offered him a job.                  He claimed that
16       when he was leaving the company, the day he was so
17       disgruntled.
18               Q.      But you have no basis for believing that he
19       was actually offered a job by EMSI, correct?
20               A.      No, oftentimes, Rick lied, as we found.
21               Q.      With respect to that -- well, in Paragraph
22       38, the third line from the end, it says that the
23       computer notes from those two conferences summarized
24       terms relating to Chmura's prospective relationship.
25       What is the summarized terms that this paragraph refers

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 46 of 149 PageID# 1477



                                                                  Page 45

  1      to, if you can just describe it for me?
  2              A.      (Reviewing.)
  3                      Well, what we typically do is whoever is in
  4      charge taking notes will have the name of the person,
  5      would have who they work for, and then will have some
  6      notes such as:      I gave Mr. So-and-So a demo of about 10
  7      to 15 minutes.      They were very impressed with certain
  8      analytics.      He asked us to follow up with him next week
  9      to provide a full demo.
10               Q.      If you could, turn to Paragraph 63 of
11       Exhibit D.
12                       MR. SATTERWHITE:         You did say 63, right?
13                       MS. COOPER:     I did, yes.
14               A.      (Reviewing.)
15                       Okay.   Yes.
16               Q.      Can you explain -- it states, "Further, it
17       would be inequitable for Lombardo to benefit from his
18       threatened breaches by diverting Chmura' customers to a
19       competitor during the restricted period."
20                       What benefit did Mr. Lombardo obtain?
21                       MR. SATTERWHITE:         Object to the form.
22               A.      Well, he threatened to sell our customer
23       client lists.      The benefit to him --
24               Q.      How did Mr. Lombardo -- I'm sorry. I
25       didn't mean to cut you off.            I wasn't looking at the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 47 of 149 PageID# 1478



                                                                     Page 46

  1      video.        Go ahead.
  2               A.       The benefit to him would be the sales
  3      price.
  4               Q.       But how did he benefit by having the sales
  5      price?
  6                        MR. SATTERWHITE:         Same objection.
  7                        THE WITNESS:      Can we go further back up?          I
  8      want to see what this is with regard to.
  9                        MR. SATTERWHITE:         Yeah.     Where do you
10       want --
11                         THE WITNESS:      Is there like a statement at
12       the top of this?
13                         MR. SATTERWHITE:         (Indicating).
14                         THE WITNESS:      Okay, Declaratory Judgment.
15       Okay.
16                         (Reviewing.)      All right.        Paragraph 63?
17                         MR. SATTERWHITE:         She is asking you about
18       63.
19                A.       It was a threatened breach.            We do not know
20       if he benefitted or not.            Again, Rick is not one to be
21       honest.
22                Q.       Do you have any basis for believing that
23       Mr. Lombardo, in fact, diverted customers to a
24       competitor during the restricted period?
25                A.       Not at this point in time.

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 48 of 149 PageID# 1479



                                                                           Page 47

  1               Q.     Other than -- and we will get to this in
  2      more detail later, but other than attorneys fees, does
  3      the first Amended Complaint seek any monetary relief?
  4                      MR. SATTERWHITE:                 Objection to form.
  5               Q.     If you go to Page 14 and take a look at
  6      Page 14.
  7               A.     Now, where on Page 14 are we looking?
  8               Q.     My question -- whatever you need to look
  9      at, my question is, does the Amended Complaint seek
10       monetary -- any monetary relief other than attorneys
11       fees?
12                A.     That's a question for our counsel here.                     I
13       am not an attorney, so I don't know how to answer that.
14                       MS. COOPER:            I am going to move way from
15       this exhibit.      If we could, take a short restroom
16       break.
17                              -       -         -        -       -
18                        (Short break off the record.)
19                                  -       -         -        -       -
20                       MS. COOPER:            Back on the record.
21       BY MS. COOPER:
22                Q.     I am going to close Exhibit D and go back
23       to Defendant's Exhibit A which is an exhibit to the
24       deposition.      You were also designated to testify
25       regarding Item Number 3, "The damage allegedly

                                 Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 49 of 149 PageID# 1480



                                                                  Page 48

  1      sustained by Chmura as a result of Mr. Lombardo's
  2      purported actions"; is that correct?
  3              A.      Correct.
  4              Q.      Can you tell me, what is each type of
  5      damage that Chmura is seeking?
  6              A.      The damages that we refer to as that
  7      greater than 100,000 that we already discussed:               The
  8      five demos, or five contracts that we should have
  9      gotten, at least, out of the IEDC and the Texas event,
10       times 8,000 average selling price, 40,000; then present
11       value of that four years from -- with a 2% discount
12       rate, and then some function about non-renewal.
13               Q.      Are there any other damages you are seeking
14       against Mr. Lombardo?
15               A.      The attorneys fees that are relative to the
16       Confidentiality Agreement breach.
17               Q.      Anything else?       Any other damages?
18               A.      Not at this point.
19               Q.      You have also been designated to talk about
20       "The calculation of each element of damage allegedly
21       sustained by Chmura as a result of Mr. Lombardo's
22       purported actions," Item Number 4 on the Notice of
23       Deposition, Exhibit A, correct?
24               A.      Correct.
25               Q.      And you have taken me through the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 50 of 149 PageID# 1481



                                                                    Page 49

  1      calculation, but I'd like you to slow it down for me.
  2      It's hard to get it all down.              What is the specific
  3      amount of damages that Chmura is seeking with respect
  4      to those five contracts?
  5               A.       Well, you know, in addition to --
  6                        MR. SATTERWHITE:        Object to the form.      Go
  7      ahead.        Sorry.
  8               A.       In addition to that, we have, you know, the
  9      $25,000 that we pay to be a sponsor.                 So when we go to
10       these conferences and we get names and we follow-up on
11       them because they ask to do a demo, our historical demo
12       rate is about 24%.        So I looked at the number of people
13       who requested a demo, and then we assume that 24% would
14       become a licensee.        So that turned out to be five.              But
15       8,000 is the average selling price.                 The 8,000 times
16       five I believe is 40,000.            So in year one, we had
17       $40,000.        In year two, we take that present value based
18       on 2% inflation rate.
19                Q.       What is that present value?
20                A.       I'm sorry?
21                Q.       What is the present value?           Can you explain
22       that for me?
23                A.       The present value is a financial term to
24       identify what a future string of earnings is worth
25       today.

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 51 of 149 PageID# 1482



                                                                   Page 50

  1               Q.       So you have $40,000 in year one?
  2               A.       Yes.
  3               Q.       What is the present value dollar amount for
  4      year two?
  5               A.       For the second year, the formula of present
  6      value equals the -- you know, the 40 thousand divided
  7      by 1 plus .02, in the parentheses, raised to the second
  8      power.        In the third year, you raise it to the third
  9      power, et cetera.        Then you use some --
10                Q.       So what is the sum of those numbers?
11                A.       The number I gave earlier, I believe, was
12       197-$198,000.        Now, we are very conservative on this.
13       We are very conservative.            We could have used more
14       years, but we just used four years because the bulk of
15       our customers we've gotten in the last four years.
16       But, certainly, we have customers that have been with
17       us for 10 or 15 years, so we could have justified using
18       a much longer period of time, which would have made the
19       value higher.
20                Q.       That $8,000 average selling price that the
21       calculation is based, is that the same price that would
22       have been paid in year two and year three and year
23       four?
24                A.       That's a good point.          It would have been
25       higher because you raise it by the cost of living every

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 52 of 149 PageID# 1483



                                                                   Page 51

  1      year.     So we -- you just pointed out an error that
  2      caused this number to be lower than it should have been
  3      otherwise.      We can correct and revise.
  4              Q.      My question is, is the renewal price the
  5      same --
  6              A.      No --
  7              Q.      -- as the sales price?
  8              A.      No, every year the renewal point goes up to
  9      reflect the cost of living.             So I can't remember right
10       now if it was 2% or 3% that we used.                So every year --
11       if you paid 8,000 the first year, the next year you pay
12       8,000, you know, times 1.02.              So it would be 8,000, you
13       know, 2 or 300, whatever.
14               Q.      To your knowledge, have you produced the
15       documents that you are relying on for this calculation
16       in Discovery?
17               A.      Yes.    Yes.
18               Q.      Can you tell me specifically what those
19       documents were -- or are?
20               A.      It's an Excel spreadsheet.            That's, at
21       least, what I provided.          I would expect that's what was
22       sent on to you.
23                       MS. COOPER:      Rod, can you confirm that that
24       spreadsheet was sent and provided?
25                       MR. SATTERWHITE:          I cannot confirm sitting

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 53 of 149 PageID# 1484



                                                                    Page 52

  1      here today, but I will certainly check on it.
  2                      MS. COOPER:     If you would, that would be
  3      great.
  4                      MR. SATTERWHITE:         Sure.
  5      BY MS. COOPER:
  6               Q.     Dr. Chmura, the numbers that you -- well,
  7      let me ask this, did you create that Excel spreadsheet
  8      you are referring to?
  9               A.     Greg created that Excel spreadsheet for me.
10                Q.     I'm sorry, who did?
11                A.     Greg Chmura created the Excel spreadsheet
12       for me.
13                Q.     And was that at your direction?
14                A.     Yes.
15                Q.     Did you tell him how to do the calculation?
16                A.     No, it's a simple thing, and Greg is a very
17       smart guy.      He has a degree in math and physics, a dual
18       degree that he got in three years.                 The present value
19       is a simple concept that any financial person would
20       use.
21                Q.     What documents were relied on to create
22       that spreadsheet?      I want to know what information was
23       relied on to make that spreadsheet?
24                A.     Well, the beginning documents were
25       eventually what we got from the computer that Rick was

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 54 of 149 PageID# 1485



                                                                  Page 53

  1      holding on to.      So it was several pages of notes from
  2      the two conferences we referred to.
  3              Q.      Do you know if those notes were produced in
  4      Discovery?
  5              A.      Sorry, can you say that in English?
  6              Q.      Did you turn over those notes to
  7      Mr. Lombardo's counsel?
  8              A.      Well, they were on Mr. Lombardo's computer.
  9      I would think that they were turned over to you.
10               Q.      Now, you indicated that in your
11       calculation, you used 24% for the demo rate coming out
12       of a conference; is that correct?
13               A.      We used 24% at -- if we give the -- based
14       on the number of people that sign up for a tool, that
15       have seen a demo, yes, 24%.
16               Q.      What information did you use to come up
17       with that number, that percent?
18               A.      We are a data company, and so we keep track
19       of all of our sales, all of the demos.               And we have a
20       running rate of the demo-to-sales rate.
21               Q.      How is that tracked?           In what program is
22       that tracked?
23               A.      That is something that Greg Chmura does.             I
24       would -- I would expect he has an Excel file where he
25       is pulling that data into.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 55 of 149 PageID# 1486



                                                                  Page 54

  1              Q.      So what is he pulling it from?
  2              A.      Probably out of Salesforce.
  3              Q.      Do you know how many people that ask for a
  4      demo from a sales conference actually end up getting a
  5      demo or having a demo?
  6              A.      No.   I do know that at the last IEDC event
  7      we went to -- I was looking at some data -- we didn't
  8      have as many people there, and there were several.
  9      Whenever I give a presentation, it would -- you know, a
10       primary opens a session, that typically bumps up the
11       number of people that end up asking for a demo and
12       buying the product, licensing the product.
13               Q.      The 8,000 average selling price that you
14       used in this calculation -- that was used in this
15       calculation, what documents did Chmura use to come up
16       with the $8,000 average selling price?
17               A.      Similar to what -- we take all this data,
18       so similar to us getting the demo-to-sale ratio, we
19       keep track of all of the sales over time, as well as
20       per month.
21               Q.      And is that information also kept in
22       Salesforce as well?
23               A.      I would expect that some of it is in
24       Salesforce, but I would expect that Greg pulled that
25       out and had an Excel sheet that he keeps it in because

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 56 of 149 PageID# 1487



                                                                  Page 55

  1      when he gives us his monthly sales team meeting, he
  2      shows us historically what it looks like, so.               It is
  3      also in Excel.
  4               Q.        And why was the rate of 2% used in the
  5      present value determination?
  6               A.        Well, that's a good question, and we could
  7      use it -- you can argue different rates.               2% is about
  8      the rate of inflation, so that would be one likely
  9      choice.         Another choice would be if you put the money
10       in a bank, what would be the interest rate you'd get?
11                Q.        Do you know whether Chmura had turned over
12       the Salesforce documentation that went into this
13       calculation, over to Mr. Lombardo -- or counsel for
14       Mr. Lombardo?
15                A.        I would expect that that has not been.
16                Q.        And do you know why it wouldn't have been?
17                A.        Because you didn't ask for it?        I'm not
18       sure.
19                Q.        Are there any other damages calculations --
20       sorry.
21                          We covered the damages that Chmura is
22       taking.         Is Chmura taking any other -- we talked about
23       attorney fees, and we talked about the $198,000.                Are
24       there any other damages that Chmura is seeking?
25                          MR. SATTERWHITE:        Object --

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 57 of 149 PageID# 1488



                                                                   Page 56

  1                      Withdraw the objection.            Go ahead.
  2              A.      Well, I guess that would be a discussion
  3      that would have to have with our counsel if, you know,
  4      we go over and end up in court.
  5              Q.      Dr. Chmura, you were designated as the
  6      witness to speak about the damages sustained by Chmura
  7      and the calculation of each damage; therefore, I will
  8      ask again.      Other than the $198,000 that you already
  9      testified to and the attorneys fees, are there any
10       other monetary damages that Chmura is seeking, as you
11       sit here today?
12               A.      As we sit here today, no.
13               Q.      I am going to move into the customer list,
14       the two customer -- not -- sorry, the two conference
15       notes that had lists of potential customers on them.
16       Do you recall what customers, or potential customers,
17       were listed on those conference notes?
18               A.      There were like 50 names.            I don't recall.
19       I read it maybe two weeks ago.
20                       MR. SATTERWHITE:         I will just note an
21       objection for the record.           We objected to that category
22       for that very reason, that she doesn't need to be
23       expected to memorize customer names at that volume.
24               Q.      Was that 50 names per conference or 50
25       names total, roughly?

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 58 of 149 PageID# 1489



                                                                  Page 57

  1              A.        If we are talking total -- I don't want to
  2      to guess, but it -- I don't want to guess.               I want to
  3      go back and look at it fully.
  4              Q.        Did any of the customers, or potential
  5      customers on that list, enter into a subscription
  6      agreement or a license agreement with Chmura?
  7              A.        There was one that I mentioned earlier that
  8      walked up to Rick and said that -- asked Rick to send
  9      the agreement for him to sign.               So that indicated to me
10       that it was a sale that came outside the IEDC.               I did
11       not include that as one of those that we did not get.
12               Q.        So that was not included in your
13       calculation that we just went over?
14               A.        That's correct.
15               Q.        And can you explain the reason for that
16       again, why it wasn't included?
17               A.        Because that was the not honest.         That
18       client -- it was clear that Rick already had a
19       relationship with that client and had been working with
20       that client, had given that client a demo prior to the
21       conference, and he was at the point where he was ready
22       to sign.        But just because he walked up to the
23       conference booth then, Rick put his name on the list
24       and did not think they were for us to suggest that that
25       wasn't attributed to him, or that it was attributed to

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 59 of 149 PageID# 1490



                                                                  Page 58

  1      the conference, not to him.
  2              Q.      So in discriminating which potential
  3      customers to include, did you review each individual
  4      one?
  5              A.      Did I -- I'm sorry, did I review each
  6      individual what?
  7              Q.      Review potential customer on the list
  8      before including it in your calculation?
  9              A.      Yes, I read that -- I read that list myself
10       and identified which ones wanted a demo, and then we
11       gave it to the salespeople to follow-up with.
12               Q.      And how did you determine which ones to
13       include in your calculation?
14               A.      They said, "Please call me back next week
15       to give me a demo," or "Please call me in one month to
16       give me a demo."
17               Q.      And upon receiving those customers notes,
18       did anyone from Chmura follow-up with those potential
19       customers?
20               A.      Yes.
21               Q.      And have any of those potential -- other
22       than the ones that we talked about, any of those other
23       potential customers entered into any contract with
24       Chmura?
25               A.      Not that I know of at this point in time.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 60 of 149 PageID# 1491



                                                                    Page 59

  1      In fact, most of them wouldn't even return our phone
  2      calls.
  3               Q.        Do you know how frequently they were
  4      called?         Let me rephrase that.
  5                         Do you know how frequently they were
  6      contacted by Chmura after the notes were received?
  7               A.        We call -- again, if this was an October
  8      conference, we got it at the end of December.                 Our
  9      counsel had to make sure it was properly prepared for
10       us, so we got the list maybe mid January, pretty stale,
11       and they were contacted more than once.
12                Q.        You were designated as the witness to
13       testify to Topic Number 6, "Closing ratios for each
14       account manager, senior account manager or other sales
15       representative of Chmura from February 2015 through
16       December 31, 2019"; is that correct?
17                A.        I don't recall being designated for that
18       one.     That sounds more like Leslie Peterson.
19                Q.        Okay.    Let me show you -- while I am
20       opening up another exhibit, I will ask you a follow-up
21       question to one of my prior questions.                 Do you know how
22       many contacts it typically takes to secure a demo?
23                A.        How many contacts?
24                Q.        Yes.    How many contacts would it take from
25       an initial contact to that contact asking for a demo?

                                     Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 61 of 149 PageID# 1492



                                                                               Page 60

  1                      MR. SATTERWHITE:              Object to the form.
  2              A.      It could take multiple contacts.                       It could
  3      take years to get a client.                  For example, there are
  4      some people that we have been talking to for 10, 15
  5      years and then they finally decide to get a license.
  6              Q.      I am going to show you what's been marked
  7      Defendant's Exhibit B.
  8                                  -        -        -       -       -
  9                      (Thereupon, Deposition Exhibit B, Copy
10                       of Plaintiff's Designations and
11                       Objections to Richard Lombardo's Notice
12                       of   Deposition, was marked for purposes
13                       of identification.)
14                                       -        -        -       -       -
15               A.      (Reviewing.)
16                       Do you want us to scroll to something?
17               Q.      Yeah, you can go ahead and scroll through
18       and take a look at this.
19               A.      Okay.
20                       MR. SATTERWHITE:              (Indicating).           I am just
21       guessing this is what she is going to ask you about.
22                       MS. COOPER:         Yes, that's where I am going.
23               Q.      Have you seen this document before?
24               A.      Oh, yes.
25               Q.      And Exhibit B is, "Plaintiff's Designations

                                 Veritext Legal Solutions
      www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 62 of 149 PageID# 1493



                                                                  Page 61

  1      and Objections to Richard Lombardo's Notice of
  2      Deposition, Pursuant to Federal Rule Civil Procedure
  3      30(b)6", correct?
  4              A.      So closing ratio is what I have been giving
  5      to you, that's 24%.       Of those people that we demo, on
  6      average 24% of them end up getting a license or
  7      requesting a license.
  8              Q.      You are a little ahead of me.           You are a
  9      little bit ahead of me.         You answered the question I
10       was going to ask, but let me ask the question and you
11       give me the answer, if you don't mind.
12                       So the closing ratio, you will see, you
13       were designated as to the limited portion of Topic
14       Number 6, "Closing ratios for each account manager,
15       senior account manager or other sales representative of
16       Chmura from February 2015 through December 31, 2019",
17       correct?
18                       MR. SATTERWHITE:         Object to the form.        I
19       mean, I don't understand the question.               She was
20       designated by a more limited basis than what you just
21       read, and maybe I just misheard you.               But she has
22       agreed to testify with respect to the overall ratio,
23       not with respect to individual account managers.
24                       MS. COOPER:     Correct.
25       BY MS. COOPER:

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 63 of 149 PageID# 1494



                                                                  Page 62

  1              Q.       So, Dr. Chmura, you were designated to
  2      testify to a limited portion of -- or a limited scope
  3      of Topic Number 6, correct?
  4              A.       Yes.
  5              Q.       And it is your testimony that the 24%
  6      figure that we have discussed is the closing ratio for
  7      customers who request JobsEQ demos; is that correct?
  8              A.       Correct.   It varies over time, but that is
  9      the average.
10               Q.       And over what period of time did you look
11       at -- or did Chmura look at to come up with that 24%?
12               A.       From what I am seeing in mind is at least
13       one year.       Could be two years.
14               Q.       And what did you look at?
15               A.       Well, hold on, let me think.        Let me think.
16       I believe it's over, like, the past four years.               That's
17       my recollection.
18               Q.       And that would have been over the four
19       years that Mr. Lombardo was employed at Chmura,
20       correct?
21               A.       That would include that period.
22               Q.       And would it also include the period of
23       time Austen Steele was employed at Chmura?
24               A.       Yes.
25               Q.       Can you explain to me the difference

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 64 of 149 PageID# 1495



                                                                  Page 63

  1      between an account manager and a senior account
  2      manager?
  3              A.        A senior account manager has been there
  4      longer than an account manager and probably has more
  5      experience.
  6              Q.        Upon Mr.   Lombardo's termination, did
  7      Chmura have any senior account managers?
  8              A.        I believe Wilson Cox was a senior account
  9      manager.
10               Q.        Do you know, and this is not going to
11       topic, but do you know how many account managers Chmura
12       had upon Mr. Lombardo's termination?
13               A.        I believe four.
14               Q.        When did -- or has -- has Chmura hired any
15       new account -- {audio distortion}.
16                       (Reporter asked for clarification).
17                         Since Mr. Lombardo's termination, has
18       Chmura hired any new account managers?
19                         MR. SATTERWHITE:        Object to the scope.
20               A.        I believe we've hired two.
21               Q.        Do you know the current number of account
22       managers that Chmura has?
23               A.        I believe --
24                         MR. SATTERWHITE:        Same objection.
25               A.        I believe we have six.

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 65 of 149 PageID# 1496



                                                                  Page 64

  1              Q.      Do you know -- let me strike that.
  2                      What is the overall renewal ratio for
  3      JobsEQ?
  4              A.      It's about 83%, but it varies based on how
  5      long they have been with us.
  6              Q.      What is -- over what period of time is that
  7      83% calculated?
  8              A.      That's been holding up for at least the
  9      last couple of years.
10               Q.      What period of time are you looking at to
11       come up with that 83% figure?             Is it each year?     Is it
12       over the history of the company?
13               A.      No, 2019/2018.       And, again, it varies
14       because if someone has been with us for three years,
15       then the ratio of them staying is higher, than the
16       average --
17               Q.      The average is 83%.           Do you know what the
18       ratio is for those customers that is over three years,
19       or three years and above?
20               A.      I don't have that in my mind.
21               Q.      How about for two years?
22               A.      I don't have that in my mind.
23               Q.      I'll ask one year as well.
24               A.      83% is the average.
25               Q.      I want to go to Topic Number 14.           If you

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 66 of 149 PageID# 1497



                                                                  Page 65

  1      look at Exhibit A -- you can look at Exhibit A or B,
  2      but we will look at Exhibit A.
  3              A.      (Reviewing.)
  4              Q.      Tell me when you are ready.
  5              A.      I'm ready.
  6              Q.      Topic Number 14 is, "Classification of
  7      decisions related to the classification of account
  8      managers and senior account managers prior to, during
  9      and after Mr. Lombardo's employment at Chmura,
10       including the information and/or advice considered by
11       Chmura in classifying account managers and senior
12       account managers as exempt or non-exempt, and the
13       factors considered."
14                       You are designated as the corporate
15       representative to testify on this topic, correct?
16               A.      Correct.
17                       MR. SATTERWHITE:         I am going to object.      We
18       limited it.
19               Q.      Okay.   It was limited by counsel to,
20       "Decisions following Mr. Lombardo's departure are not
21       relevant to the claims or counterclaims in this
22       litigation".      However, you are still designated as the
23       corporate representative for decisions made prior.
24                       During the time of Mr. Lombardo's
25       employment, how were account managers classified?                Were

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 67 of 149 PageID# 1498



                                                                     Page 66

  1      they classified as exempt or non-exempt?
  2               A.     They were classified as exempt for most of
  3      them.
  4               Q.     And what about senior account managers?
  5      How were they classified?
  6               A.     The same.
  7               Q.     Why did Chmura classify account managers
  8      and senior account managers exempt?
  9               A.     Because we saw them no different than we
10       saw the economists, the data scientists, the computer
11       technicians.      They are professionals who we require
12       them to have a B.S. Degree, so they are not someone
13       that comes off the street from high school and can
14       sell, you know, vacuum cleaners.               This is someone that
15       takes three to six months to learn JobsEQ.
16                       They get a lot of training, and they sell
17       to a very sophisticated audience, and they provide a
18       lot of input.      There is a person between us and the
19       client, and we tell them that you need to have your
20       best foot forward because you often are the first face
21       of Chmura Economics & Analytics.               They bring
22       information to us from the client; for example, what
23       sort of analytics that they like, what needs to be
24       added.
25                       They get very involved in conferences.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 68 of 149 PageID# 1499



                                                                    Page 67

  1      They tell us which conferences that we should be
  2      attending.        Once they have gone to them, they come back
  3      and give us feedback.
  4                        They are -- they make a lot of
  5      contributions.        They look at our marketing material.
  6      They make suggestions on marketing.                 They make their
  7      suggestions on strategies.
  8                        Early on, Economic Development and
  9      Workforce were some of the biggest areas of our
10       clients.        Our competitor, EMSI, started out in the
11       education sector, and Mr. Lombardo refused to -- he had
12       the ability to choose which markets he wanted to try to
13       sell into, and he refused to market to education
14       because he felt that our tool would not par with EMSI.
15       And so he continued to give us some feedback, and we
16       added a lot of analytics in that regard, to the degree
17       that we are now making great progress on the education
18       vertical.
19               Q.        Do you know where that feedback came from?
20               A.        I'm not sure what you mean.
21               Q.        Was Mr. Lombardo simply passing on what he
22       heard from Chmura customers?
23                         MR. SATTERWHITE:        Object to the form.
24               A.        We expected him to provide feedback from
25       the customers.        We have a road map, so that is product

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 69 of 149 PageID# 1500



                                                                  Page 68

  1      that we are adding to JobsEQ.             And it was very
  2      important for our account managers to obtain
  3      information so that we could add it to the road map.
  4                      And every time another person asked for it,
  5      we got another check.        So if plenty of people asked for
  6      us to add block level data, then we pushed that higher
  7      up on the road map than, say, changing our colors from
  8      blue to green for only one person.
  9              Q.      So you were counting on feedback from
10       outside sources, persons outside of Chmura, to make
11       those decisions, correct?
12               A.      Correct.
13               Q.      Did Chmura rely on any information in
14       making the decision to classify account managers,
15       senior account managers as exempt?
16               A.      No.
17               Q.      Did Chmura rely on the advice of counsel to
18       make that decision?
19               A.      No.
20               Q.      What factors did Chmura rely on making the
21       decision to classify the account managers and senior
22       account managers as exempt?
23                       MR. SATTERWHITE:         Object to the form.
24               A.      Well, their duties.           We saw them no
25       differently than we saw someone who was a data

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 70 of 149 PageID# 1501



                                                                  Page 69

  1      scientist.
  2              Q.        What degree does a data scientist require
  3      to be employed at Chmura?
  4              A.        A B.S. Degree.      Sometimes it is a Master's,
  5      but a B.S. Degree.
  6              Q.        And are the job duties different for an
  7      account manager and senior account manager than for a
  8      data scientist?
  9              A.        Of course.    The account manager is dealing
10       with sales all day long, and the data scientist is
11       dealing with numbers and programs.
12               Q.        Just for my understanding, what does a data
13       scientist do?
14               A.        A data scientist would vary.       They could
15       look for standard deviations in errors in the JobsEQ.
16       They would test JobsEQ to see if there are any issues
17       with it.        They may -- they may write in blogs for us.
18       Right now we are running a lot of the blogs from
19       Covid-19 related to job postings.
20               Q.        Were any members of -- sorry.        Were any
21       account managers or senior account managers ever
22       classified as non-exempt prior to Mr. Lombardo's
23       termination?
24               A.        No.
25               Q.        Did Chmura have any employees that were

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 71 of 149 PageID# 1502



                                                                  Page 70

  1      classified as non-exempt during Mr. Lombardo's
  2      employment?
  3              A.      We had some interns who checked their time
  4      sheet, and if worked over 40 hours, would receive
  5      overtime.
  6              Q.      Were there any other employees that were
  7      classified as non-exempt?
  8              A.      Not to my knowledge.
  9              Q.      Mr. Lombardo was classified as an exempt
10       employee, correct?
11               A.      Correct.
12               Q.      Other than what you already testified to,
13       did Chmura rely on any other information in making a
14       decision to classify Mr. Lombardo as exempt?
15               A.      No.
16               Q.      Currently, how are your account managers
17       classified?
18                       MR. SATTERWHITE:         Object to the scope.
19               A.      Depends on their duties.
20               Q.      How do you determine which account manager
21       is classified as exempt and classified as non-exempt?
22                       MR. SATTERWHITE:         Object to the scope.
23               A.      Depends on their duties and their annual
24       earnings.
25               Q.      Are there certain account managers that are

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 72 of 149 PageID# 1503



                                                                               Page 71

  1      currently classified as exempt?
  2                      MR. SATTERWHITE:             Same objection.             Do you
  3      just want to do a standing objection?                            She can answer
  4      in her individual capacity and I will be quiet that
  5      way.
  6                      MS. COOPER:         Okay.
  7                      MR. SATTERWHITE:             Go ahead.
  8              A.      Yes.
  9              Q.      I am going to Topic 18, "Employee handbook
10       produced by Chmura in response to Mr. Lombardo's First
11       Set of Document Requests Directed to Chmura." You have
12       been designated as the corporate representative to
13       testify on this topic.          I am going to show you what's
14       been marked as Exhibit Q.
15                                   -        -       -       -       -
16                       (Thereupon, Deposition Exhibit Q, Copy
17                       of Chmura Employee Handbook Dated
18                       7/19/2019, was marked for purposes of
19                       identification.)
20                                       -        -       -       -        -
21               Q.      You can go ahead and take a look at that.
22               A.      (Reviewing.)
23                       Okay, I am familiar with this.
24               Q.      Okay.   Give me a moment.
25                       What is this document?

                                 Veritext Legal Solutions
      www.veritext.com                                                            888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 73 of 149 PageID# 1504



                                                                  Page 72

  1               A.       The employee handbook.
  2               Q.       And is it a true and accurate copy -- well,
  3      it is dated July 19, 2019, correct?
  4               A.       Correct.
  5               Q.       And is it a true and accurate copy of the
  6      handbook that existed as of July 19, 2019?
  7               A.       Yes.
  8               Q.       Were there other versions of the handbook
  9      prior to July 19, 2019?
10                A.       I'm sure there were.
11                Q.       Does Chmura maintain copies of those?
12                A.       I don't have an answer to that.
13                Q.       Did Mr. Lombardo sign an acknowledgment of
14       receipt of this July 19, 2019 handbook?
15                A.       My -- I believe he did, yes.
16                Q.       And would that be in his personnel file?
17                A.       I would expect it would be, but I haven't
18       looked at his personnel file.
19                Q.       I want to turn your attention to Page 5.
20       It is marked Chmura 000053 at the bottom.
21                         Let me ask the question before you get
22       there.        This handbook contains certain of Chmura's
23       employment policies, correct?
24                A.       Yes.
25                Q.       Does this contain all of the policies for

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 74 of 149 PageID# 1505



                                                                  Page 73

  1      Chmura?
  2                      MR. SATTERWHITE:         Object to the form.     Go
  3      ahead.
  4               A.     I'm not certain if it does.
  5               Q.     If you look at -- or scroll to the Travel
  6      Policy Section, take a look at that and let me know
  7      when you're ready.
  8               A.     Okay.
  9               Q.     It states that "All arrangements for
10       airfare and hotel should be approved by your supervisor
11       who will then send it outside of your department, i.e.,
12       to the director of operations for final approval."                 Do
13       you see that?
14                A.     I certainly do.
15                Q.     Who is the director of operations?
16                A.      Sharon Simmons currently is.
17                Q.     And was she the director during the time of
18       Mr. Lombardo's employment?
19                A.     Not entirely.       Laura Leigh Savage preceded
20       her.
21                Q.     Did employees have to obtain approval prior
22       to -- according to this, employees had to obtain
23       approval prior to making travel arrangements, correct?
24                A.     We can thank Mr. Lombardo for this one as
25       well.     So when you make policies, you can't make it for

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 75 of 149 PageID# 1506



                                                                  Page 74

  1      just one person, but if you have one bad apple, you
  2      have to make sure everyone falls under the same policy.
  3      So Mr. Lombardo had the practice of wanting to make
  4      sure that his, I believe it was American Airlines,
  5      points were high so that, presumably, he could take
  6      vacations at a lesser cost.
  7                      So he would go out and get a ticket for
  8      $400, as an example, when all other employees flying
  9      out of Cleveland were able to fly for 200.              So,
10       clearly, that's a practice that we like employees to,
11       you know, fly at reasonable times, but we also expect
12       them to not -- not take tickets that are excessive.
13               Q.      Do you have any documentation showing that
14       Mr. Lombardo booked flights that were more expensive
15       than his --
16               A.      Yes, I believe Sharon Simmons has the
17       documentation.
18               Q.      Was that documentation turned over in
19       Discovery?
20               A.      I don't believe you asked for it.
21               Q.      When was the travel expenses change made to
22       the employee handbook?
23               A.      I don't know off the top of my head.
24               Q.      Do you know what the prior language was
25       before whatever change was made?

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 76 of 149 PageID# 1507



                                                                     Page 75

  1              A.       There might not have been any prior
  2      language.       It was, the account managers, the employees
  3      would book their own flights, period.
  4              Q.       Did they use a company credit card to book
  5      -- get the flights?
  6              A.       It depends on who they were.             If they had a
  7      company credit card, we asked them to use a company
  8      card.     And we have another interesting story around
  9      company credit card.        So at that IEDC, this -- I think
10       this is important because it gives you a sense of
11       Mr. Lombardo's behavior and why we got to not trusting
12       him.
13                        At that IEDC meeting, the last one that he
14       was at, Eli went and took two or three account
15       managers, new ones, that he wanted to learn.                  They
16       stayed at, I believe it was, Embassy Suites.                  Eli was
17       supposed to use the company credit card.
18                        And so it -- we come to find out that Rick
19       put everyone's rooms on his credit card.                  Eli said, you
20       can't do that, Rick.        So Eli went to the front desk,
21       gave them the Chmura credit card, had it all
22       transferred to Chmura, and guess what?                  Mr. Lombardo
23       came behind him and had it all switched to his card, so
24       that, presumably, he could get some extra points on his
25       personal card, not Chmura's card.                  So this is the kind

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 77 of 149 PageID# 1508



                                                                  Page 76

  1      of behavior that is typical of Mr. Lombardo.
  2               Q.     Regardless of whether he did that or not,
  3      and I will ask if you have a factual basis for that in
  4      a moment, what harm did that do to Chmura?
  5               A.     What harm did that do to Chmura?          Well, we
  6      certainly didn't get to collect our points.              We have a
  7      Costco card, and just last year we received $6,000
  8      because of rebates.       So he stole our rebate.
  9               Q.     Was there a written policy that
10       Mr. Lombardo had to -- or, account managers had to use
11       the company card?
12                A.     It might have been written, but they
13       certainly had been told that.             They were told that time
14       and again.      And just by virtue of the fact that Eli
15       told Rick you can't put this on your personal card, you
16       got to put it on the credit card of the company.                Eli
17       changed it to the credit card of the company and Rick
18       came behind him and switched it back to his own
19       personal card.      What does that --
20                Q.     Were you present when that happened?
21                A.     I was not.     I was staying at a different
22       hotel.
23                Q.     Were they staying at the conference hotel?
24                A.     They signed up late, so it was an overflow
25       conference hotel.      The conference center was in the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 78 of 149 PageID# 1509



                                                                               Page 77

  1      middle of two hotels.
  2              Q.      Were you at the main conference hotel then?
  3              A.      I believe I was.
  4              Q.      I want to turn your attention to Page 7 in
  5      the Work Day section.
  6              A.      (Indicating).
  7              Q.      And just tell me when you are ready.
  8              A.      Okay.
  9              Q.      Does anything in this section prevent an
10       account manager or senior account manager from working
11       more than 40 hours per week?
12               A.      This doesn't prevent anyone from working
13       more than 40 hours a week.
14               Q.      Okay.     Were the account managers or senior
15       account managers prevented from working more than 40
16       hours a week, including Mr. Lombardo?
17               A.      No.     No.
18               Q.      I want to show you what's been marked
19       Defendant's Exhibit S, as in Sam.
20                                     -       -       -       -       -
21                       (Thereupon, Deposition Exhibit S, Copy
22                       of Standard Operating Procedures Dated
23                       4/5/2019, was marked for purposes of
24                       identification.)
25                                         -       -       -       -       -

                                   Veritext Legal Solutions
      www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 79 of 149 PageID# 1510



                                                                  Page 78

  1              A.      (Reviewing.)
  2              Q.      I'll have you take a look at this.
  3              A.      (Reviewing.)
  4                      THE WITNESS:       You can just keep on going.
  5      I am not real familiar with this. Wherever she wants me
  6      to go, we can just go there.
  7              Q.      I am just going to have you take a look at
  8      this one, generally.         There is another one that we'll
  9      look at in more depth.
10                       Do you recognize this document?
11               A.      Yes, Standard Operating Procedures.
12               Q.      And it is dated April 5, 2019, correct?
13               A.      Yes.
14               Q.      And does this standard operating
15       procedures, as of April 5, 2019, apply to account
16       managers and senior account managers?
17               A.      This -- I'm not as close to the sales team
18       as Leslie Peterson, but I would expect it does.
19               Q.      Were you involved in the preparation of the
20       standard operating procedure?
21               A.      No.    I might have been asked about some of
22       the items, but I was not involved in creating it.
23               Q.      Do you know who created it?
24               A.      Greg Chmura was the original.
25               Q.      Do you know when the first standard

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 80 of 149 PageID# 1511



                                                                  Page 79

  1      operating procedures was created?
  2              A.      I do not know.
  3              Q.      Would it have been before April 5, 2019?
  4              A.      Yes.
  5              Q.      Would it have been before Mr. Lombardo
  6      started with the company?
  7              A.      No, we didn't have standard operating
  8      procedures before then.         For sales.
  9              Q.      Do you know approximately when the first
10       standard operating procedure would have been created?
11               A.      I don't, but I would -- yeah, I don't.
12       Greg Chmura got a black belt and it was after that, I
13       believe.
14               Q.      Is this a true and accurate copy, to the
15       best of your knowledge, of the April 5, 2019 standard
16       operating procedures?
17               A.      Yes.
18               Q.      Let me show you what's been marked as
19       Defendant's Exhibit T.
20                                   -     -      -     -   -
21                       (Thereupon, Deposition Exhibit T, Copy
22                       of Email with Standard Operating
23                       Procedures Dated 7/10/2019 Attached,
24                       was marked for purposes of
25                       identification.)

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 81 of 149 PageID# 1512



                                                                    Page 80

  1                                     -     -      -      -   -
  2              Q.      There is a cover email, and then a document
  3      following.      I will let you scroll down and take a look
  4      at that.
  5              A.      (Reviewing.)
  6              Q.      Do you recognize this document?
  7              A.      I'm not copied on this email, but I see
  8      what -- I've read what you put in front of me.
  9              Q.      If you go to the second page of this, you
10       will see, Standard Operating Procedures dated
11       July 10, 2019, correct?
12               A.      Okay.
13               Q.      Have you seen that standard operating
14       procedures book?
15                       THE WITNESS:       I'm sorry, could you scroll
16       over so I can see what this looks like?
17                       MR. SATTERWHITE:         Sure.
18                       THE WITNESS:       You can keep on going.       I am
19       interested in the text.
20                       MR. SATTERWHITE:         (Indicating).
21                       THE WITNESS:       Okay.
22               A.      So the reason why I am kind of scratching
23       my head here is, see, now this one I haven't read --
24       unfortunately, when Eli started with us, we had very
25       good standard operating procedures; like, Greg had put

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 82 of 149 PageID# 1513



                                                                  Page 81

  1      together very easy to read and understandable.               And Eli
  2      was asked to bring them up to date and put in some new
  3      things.         Instead of taking Greg's format, which was
  4      standard for standard operating procedures, he took the
  5      whole thing and turned it into a verbal paragraph,
  6      which was hard to follow.
  7                         We are now in the process of going back to
  8      Greg's approach, which was clearer for the account
  9      managers.         So that's -- I have not read this one, and
10       it's -- go ahead.
11               Q.         I was going to ask you, do you know if the
12       July 10, 2019 version that's in front of us now was
13       implemented?
14               A.         I do not know.
15               Q.         Would Mr. Auerbach know that?
16               A.         He was the one who sent the letter, so I
17       would expect so.         The email.
18               Q.         Other than the employee handbook and
19       standard operating procedures, are there any other
20       policy and procedures documents that control -- or that
21       was provided to account managers or senior account
22       managers?
23               A.         Not that I'm aware of.
24               Q.         And does the implemented version of the
25       standard operating procedures apply to all account

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 83 of 149 PageID# 1514



                                                                    Page 82

  1      managers and senior account managers?
  2               A.       I would expect they would.
  3               Q.       Going back to Exhibit A.           You were
  4      designated as the corporate representative regarding
  5      Topic 19, "Training on employment policies and
  6      procedures and/or the employee handbook between
  7      February 1, 2015 and October 31, 2019, including any
  8      training provided to Mr. Lombardo", correct?
  9               A.       Correct.
10                Q.       What type of training did Chmura conduct
11       with respect to the standard operating procedures and
12       employee handbook?
13                A.       Well, they were all asked to read it, to
14       sign it, sometimes to kind of remind what they had
15       signed and agreed to.         Training would -- when I think
16       of training, I think of training on how to use JobsEQ
17       on the analytics behind it, how they were created.
18                Q.       Why don't we talk about that more
19       generally.        What type of training was provided to an
20       account manager?
21                A.       So when they first started working with us,
22       especially in the beginning with Rick and Austen, Greg
23       -- well, really, myself, John and Greg gave all the
24       demos.        So they would sit in on our demos and we would
25       give them PowerPoint presentations.                 For example,

                                  Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 84 of 149 PageID# 1515



                                                                  Page 83

  1      Leslie gave them a PowerPoint presentation, how to do
  2      sales, how to close sales.
  3                      They would listen in on a lot of demos
  4      until we got to the point where we felt they could do
  5      it on their own, then they would give us the demo as if
  6      we were the customer.        And once they were finally able
  7      to answer all the questions we thought were necessary,
  8      then they were let loose to do their own demos.
  9              Q.      What other training was provided to
10       Mr. Lombardo?
11               A.      We had -- again, like, Leslie Peterson's
12       background is from, you know, Fortune 500, Eastman
13       Chemical with Kodak, sales training, international
14       sales, and so she would give them PowerPoint
15       presentations and coach them through how to do sales
16       and close them.      And we've had Marvin in Cleveland, who
17       is a sales coach, give them some sessions.
18               Q.      Did Leslie -- or Ms. Peterson rather, did
19       Ms. Peterson provide that training during a period of
20       time, or did she provide -- let me ask a much more
21       simple question.
22                       Did Ms. Peterson provide training
23       throughout Mr. Lombardo's employment?
24               A.      She did while she was the manager, but even
25       when she -- Kyle West took over doing sales, he

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 85 of 149 PageID# 1516



                                                                     Page 84

  1      referred to her.       And I recall an incident where --
  2      again, this was a -- an issue where Rick did something
  3      where they had to reprimand him something for it.                     So
  4      she was always involved, but she was only providing
  5      sales training during the first part.                  And when we get
  6      new salespeople, for example, the newest people, she
  7      provided some training to them as well.                  And I did,
  8      too.
  9                       The verticals are areas that we've worked
10       in for 20 years.       That's not a development work force.
11       So they had no clue, well, what do these people do, or
12       why they do they even need our product?                  So we did a
13       lot of coaching and teaching for them to understand who
14       the client is and why our tool is real helpful to the
15       client.
16               Q.       Can you explain to me the vertical concept?
17               A.       Well, I guess we try to group our customers
18       in -- into what we call verticals.                  So educators are a
19       vertical.       Like, educators, higher education, CTE,
20       technical community colleges.             So that's all --
21       education counts as one vertical.                  Another vertical
22       would be educators -- I'm sorry, economic developers.
23                        So Greater Richmond Partnership.             We may
24       have the chambers as another vertical, but it also
25       falls under economic development.                  And then there is

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 86 of 149 PageID# 1517



                                                                  Page 85

  1      workforce development.
  2                      So there is something called, the Workforce
  3      Investment Opportunity Act, which has been around in
  4      different forms since the 1950's, where money comes
  5      from the federal government and given to the state.
  6      The state takes their 10% admin and then gives it to
  7      different areas around the state for these workforce
  8      groups to help displaced workers find new jobs.
  9                      The Trade Act, when we lost all these jobs
10       in Danville because of going overseas in textiles and
11       apparel, that's another vertical on the workforce side.
12       And then we have H.R., human resources, the
13       corporate -- corporate real estate, and then there is
14       probably all other work we have, you know -- we have
15       some consulting firms, large consulting firms that use
16       JobsEQ, and corporations.
17               Q.      How did -- well, I will come back to that
18       in your individual deposition because I know I'll draw
19       an objection.      I'm curious as to how JobsEQ works with
20       so much data as applied, but I will come back to that.
21                       MR. SATTERWHITE:         I'm sorry, Christine.      We
22       are not hearing you very clearly.
23                       MS. COOPER:     Oh.      I have my phone as close
24       to my face as I can without holding it up to it, so I
25       will do better to speak into it.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 87 of 149 PageID# 1518



                                                                  Page 86

  1                        MR. SATTERWHITE:        Sorry.
  2                        MS. COOPER:    No, it's technology.
  3              Q.        Did -- and I think you testified to this
  4      earlier.        Did Chmura keep a personnel file on
  5      Mr. Lombardo?
  6              A.        Yes.
  7              Q.        Do you know what is contained in his
  8      personnel file?
  9                        MR. SATTERWHITE:        Object to the scope.
10               A.        I have not looked at that file recently.
11               Q.        Did Chmura keep any -- let me take a step
12       back.     I am going to turn your attention back to
13       Defendant's Exhibit A and Paragraph 24.              If you will
14       take a look at that.
15               A.        (Reviewing.)
16                         Yes.
17               Q.        You were designated as the corporate
18       representative to testify to this topic; is that
19       correct?
20               A.        Correct.
21               Q.        Did Chmura keep a record of the hours that
22       Mr. Lombardo worked each day?
23               A.        We had records such as when he used the key
24       fob to get into the office, when he was working on his
25       computer, and that type of information that gave us a

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 88 of 149 PageID# 1519



                                                                  Page 87

  1      sense of his weekly hours.
  2              Q.      Did Chmura use any type of time clock
  3      software, like to punch in and punch out?
  4              A.      No.
  5              Q.      Was Mr. Lombardo required to log his time
  6      in any form or fashion?
  7              A.      I'm sorry, can you say that again?            Was
  8      Mr. Lombardo --
  9              Q.      Required to log his time?
10               A.      No.
11               Q.      I am going to turn your attention to Topic
12       Number 27, "Complaints made by Mr. Lombardo regarding
13       overtime pay and unpaid commissions."               You are
14       designated as the corporate representative to speak on
15       this topic, correct?
16               A.      Correct.
17               Q.      Are you aware of any complaints
18       Mr. Lombardo made regarding overtime pay to Chmura?
19               A.      Unequivocally, unequivocally, never.
20               Q.      What about with respect to unpaid
21       commissions?
22               A.      Unpaid commissions?           You know, Rick was a
23       complainer.      You know, for someone who made over
24       $150,000, it is amazing that he would complain over
25       $100.     So I am sure he had complained, and I am aware

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 89 of 149 PageID# 1520



                                                                  Page 88

  1      of some of them.        I believe Leslie Peterson is the one
  2      who can explain to you why he did not get what he
  3      thought he was due.
  4               Q.     Well, you were designated as the corporate
  5      representative on this topic.              Did you prepare for this
  6      topic?
  7               A.     Well, let's see.          What number are we at
  8      again?
  9               Q.     27, unpaid commissions.
10                A.     Well, I talk to Leslie about what she was
11       finding and those where he felt he was not paid
12       commissions, were those where he should not have been
13       paid full commission.         The guy who preceded him, Rob I
14       believe his name was, had some sales that were just
15       about done.      I mean, all Rick had to do was get the
16       signature.      That did not warrant 15%.
17                       So in any case where he had -- he claims he
18       had unpaid commissions, it would be a situation like
19       that where he wasn't warranted the full amount.
20                Q.     Can you explain again why he wasn't
21       warranted the full amount?            Let's use the very same
22       example, you mentioned Rob.             Using that example, can
23       you walk me through that a little slower?
24                A.     Sure.    Okay, so when -- you know, it takes
25       a lot of work.      We appreciate our salespeople.           It

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 90 of 149 PageID# 1521



                                                                    Page 89

  1      takes a lot of work to get a sale.                 You have to call
  2      someone on the phone.
  3                      You may have to call them 10 times, and
  4      they hang up on you the first 9 times.                 They finally
  5      get an answer and you say, Hey, can I give you a demo,
  6      and they say, sure.       They put up a time, and then guess
  7      what, oh, I am not available now, let's make it next
  8      week.
  9                      So you got all prepared.             You have to go
10       another week, call them on the phone.                 You give them
11       the demo, they really like it, and then they say, we
12       really like this, but we're not the decision maker.
13                       We need to give another demo to the
14       decision maker.      So then they get in, they get it to
15       the decision maker, and they give another demo, and
16       they say, this is great, how much is it going to cost?
17       I'm really going to have push on the budget.
18                       And then the salesperson continues to call
19       every couple of weeks to say, Hey, have you gotten this
20       through the budget?       They finally get it through the
21       budget and then they say, now we need the contracts.
22       We send them the contracts, and often times they will
23       come back and they will make changes to it, or -- and
24       we have to -- you know, our good attorneys here have
25       taught us things we can accept and things we can't.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 91 of 149 PageID# 1522



                                                                   Page 90

  1                        Sometimes we have to run it by the
  2      attorney, and you know that cost a little bit of money.
  3      So now at this point, we have an agreement that has
  4      already been signed -- not already been signed -- that
  5      the client is ready to sign, it gets handed to Rick and
  6      Rick calls this guy on the phone -- calls him on the
  7      phone, he picks up first time, and he says, I'm
  8      emailing this to you.         He emails it to him and it gets
  9      signed.
10                Q.       And so what commission -- that makes sense.
11        What commission would have been paid on instances like
12       that?
13                A.       On that one, I think it might have been 5%
14       or 3%.        I'm not sure off the top of my head.
15                Q.       The scenario you just laid out, the calling
16       10 times, the doing the demos, or setting up a new time
17       for a demo, giving the demo, was that all -- is that
18       all work done in house while the account manager was in
19       their office?
20                         MR. SATTERWHITE:        I'm sorry.    I didn't hear
21       the middle part of that question, Christine.
22                Q.       Let me say it again.          The scenario that you
23       just took us through, Dr. Chmura, that scenario, were
24       those calls made while -- would those calls be made
25       while in the Chmura office?

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 92 of 149 PageID# 1523



                                                                  Page 91

  1              A.      In that particular scenario, they were.
  2      With Rob, we went up to the pentagon several times.                 He
  3      was former military, so we were trying to make some
  4      sales to the military.         So, you know, it varies.
  5              Q.      Did -- were there ever instances in which a
  6      similar scenario would play out, the account manager
  7      would receive the full commission?
  8                      MR. SATTERWHITE:         I'm going to object to
  9      the scope to the extent this overlaps with the
10       calculations and commissions topic that we've
11       designated Ms. Peterson for.             She can answer, but in
12       her individual capacity.
13                       MS. COOPER:     Okay.
14               A.      Can you ask the question again?
15               Q.      Yes, I can.     The scenario that you just set
16       out for us, were there ever instances in which account
17       managers would have received the full commission as
18       opposed to reduced commission?
19               A.      There shouldn't have been.
20               Q.      To your knowledge, or do you know if there
21       ever were?
22               A.      To my knowledge, yeah, based on my personal
23       experience, I don't know of any.
24               Q.      Do you know how many complaints
25       Mr. Lombardo made regarding unpaid commission?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 93 of 149 PageID# 1524



                                                                  Page 92

  1              A.      How many complaints?           I do not know.   I
  2      didn't keep track of that.
  3              Q.      Do you know whether Chmura owes
  4      Mr. Lombardo any unpaid commissions?
  5                      MR. SATTERWHITE:         Object to the form.
  6              A.      I would -- I don't expect that we owe him
  7      anything regarding unpaid commissions.
  8              Q.      Do you have any factual basis for that
  9      belief or expectation?
10               A.      We are very --
11                       MR. SATTERWHITE:         Object to the form.
12               A.      We are very careful about what we do, and
13       once again, integrity is important to us.               So even when
14       there is someone that we had to dismiss, we look
15       carefully to make sure that we are dealing honestly.
16               Q.      I am going to turn your attention to Topic
17       Number 28, "Mr. Lombardo's termination, including the
18       decision to terminate, reason for termination, meetings
19       regarding termination, and notice to Mr. Lombardo of
20       his termination."      You were designated the corporate
21       representative on that topic, correct?
22               A.      Correct.
23               Q.      When was the decision to terminate
24       Mr. Lombardo made?
25               A.      Well, backing up.         I was at the Governors

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 94 of 149 PageID# 1525



                                                                  Page 93

  1      Advisory Board of Economists, which once a year I am
  2      supposed to go to these meetings to help Virginia look
  3      at its forecast.      And around 10 o'clock, I got an email
  4      from Leslie Peterson asking if I could step out to talk
  5      to her.
  6                      And then it ended up, given what was going
  7      on; that is, Rick running around telling people he was
  8      going to sue the company, he was going to put us under,
  9      he was going to sell our lists to the highest bidder,
10       he was saying all kinds of things about leadership that
11       was untrue about them personally, I had to dismiss
12       myself from that meeting.
13                       As I was walking back to the office,
14       Leslie, Greg and Sharon already had Rod on the line to
15       discuss our next steps --
16                       MR. SATTERWHITE:         And I don't want --
17                       MS. COOPER:     I don't want to hear about
18       your --
19                       MR. SATTERWHITE:         -- any part of that
20       conversation.
21                       THE WITNESS:      Okay.       Thanks for stopping
22       me.
23                       MS. COOPER:     I was going to say the same
24       thing, Rod.
25       BY MS. COOPER:

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 95 of 149 PageID# 1526



                                                                    Page 94

  1              Q.      When was that?       You were at a meeting.
  2      When was that meeting?
  3              A.      I should have written down that date.              It
  4      was in the middle of October.
  5              Q.      Did you actually hear Mr. Lombardo say any
  6      of the statements that you just testified he stated?
  7              A.      No, I was in Richmond, Virginia and he was
  8      in Cleveland, Ohio.
  9              Q.      What statements did Mr. Lombardo -- or do
10       you believe Mr. Lombardo made?              Let me restate that.
11                       Did Ms. Peterson tell you that Mr. Lombardo
12       was making untrue statements about leadership?
13               A.      I think she did.         I got this information as
14       well from Greg and Eli, I believe.
15               Q.      And was it at the same time he was making
16       the other statements you mentioned?
17               A.      Yes.
18               Q.      What were those -- what were the statements
19       that were untrue?
20                       THE WITNESS:      Do I need to tell her?
21                       MR. SATTERWHITE:         Yes.
22               A.      That Leslie hated men.             That his wife --
23       her husband slept with the neighbor's wife; that both
24       Leslie and I hated men; that we didn't want to pay them
25       commissions.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 96 of 149 PageID# 1527



                                                                     Page 95

  1               Q.     Okay.   So what occurred after you talked to
  2      -- after you had your conversation with counsel, what
  3      occurred next?
  4               A.     I believe the letter went out to Rick
  5      requesting that he send back the information.                  I
  6      believe we offered him maybe 10,000 as a severance.
  7               Q.     At that point, was Mr. Lombardo on unpaid
  8      leave?
  9               A.     He was not -- I don't remember if it was
10       unpaid or not, but he certainly wasn't working.                    But he
11       was still -- he had not been fired yet.
12                Q.     Why did Chmura decide to terminate
13       Mr. Lombardo's employment?
14                A.     Well, certainly, we saw from the pattern of
15       his work relationship with us, that, one, greater
16       distrust was occurring over time.                  But when you get to
17       the point that someone says, "I am going to take your
18       book of business and sell it to the competition, I am
19       going to put you out of business, I am going to screw
20       you," I think any reasonable minded person would fire
21       someone at that point.
22                Q.     In the days leading up to those reported
23       statements, what had occurred?
24                A.     Can you be more --
25                       MR. SATTERWHITE:         Object to the form.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 97 of 149 PageID# 1528



                                                                  Page 96

  1              A.      Can you be more specific than that?
  2              Q.      Well, did Mr. Lombardo just wake up one
  3      morning, talking to himself in his head, or did
  4      something occur prior to --
  5                      MR. SATTERWHITE:         Same objection.
  6              A.      I don't have a timeline of what set him
  7      off.
  8              Q.      I believe in the Complaint that we have
  9      gone through, it was stated that Mr. Lombardo was upset
10       that the commission structure was going to change; is
11       that correct?
12                       MR. SATTERWHITE:         Object to the form.
13               A.      That's speculation.           It could be that's why
14       he was upset.      But then again what I said earlier was
15       that -- that change in commission structure had not
16       been put in place.      It had not been approved by
17       leadership.
18               Q.      When was it approved -- let me ask.            Was it
19       approved by leadership?
20               A.      It was not approved by leadership prior to
21       Rick's dismissal.
22               Q.      Was it approved after Mr. Lombardo's
23       dismissal?
24               A.      A change was made.          Obviously, a change had
25       to be made, but I am not sure that it was -- in fact, I

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 98 of 149 PageID# 1529



                                                                  Page 97

  1      am sure it wasn't exactly what was proposed by
  2      Mr. Auerbach -- Mr. Auerbach, Eli.
  3              Q.      Did Chmura have any meetings regarding --
  4      without counsel -- meetings regarding Mr. Lombardo's
  5      termination?
  6              A.      I'm sure we did.         I mean, it was a very
  7      disruptive thing to happen to someone, to have one of
  8      your employees come in and tell you, basically, that
  9      they are going to destroy what you had created in the
10       prior 19 years; that they are going to destroy the 45
11       people that you are employing.              Oh, yes, we had many
12       conversations, I am sure.
13               Q.      But, again, you didn't personally hear him
14       make any statements, correct?
15               A.      No, I did not.
16               Q.      Do you know how much time passed between
17       when Mr. Lombardo was put on unpaid leave and when he
18       was terminated?
19               A.      I guess in the letter, we gave him a little
20       time to decide if he was going to take the $10,000 and
21       sign that document.       So when he refused to sign it,
22       that probably was the point where we dismissed him.
23               Q.      Why didn't Chmura just fire him that day
24       that he purportedly made those comments?
25               A.      Well, we wanted to look -- we wanted to

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 99 of 149 PageID# 1530



                                                                   Page 98

  1      make sure that we considered our options.                We wanted to
  2      give him the opportunity to say that he was going to
  3      abide by the confidentiality agreement he had signed.
  4      We needed that confidence first.               We were giving him,
  5      like we always are and have been, giving him the
  6      opportunity to do the right thing.
  7              Q.      So his options -- were there additional
  8      options other than signing the severance agreement that
  9      you provided -- that Chmura provided or being
10       terminated?
11               A.      Not after what he said.            No, there were no
12       other options.
13               Q.      Were you present when Mr. Lombardo was sent
14       home from the office in October?
15               A.      No.   As I previously stated, I was in
16       Richmond, Virginia and he was in Cleveland, Ohio.
17               Q.      Did you have any communications with
18       Mr. Lombardo on that day?
19               A.      I don't recall.        I would say, no, I did
20       not.
21               Q.      Did you have any communications with
22       Mr. Lombardo after that time?
23               A.      No.
24               Q.      Did Chmura inform -- let me restate that.
25                       Did Mr. Auerbach know that Mr. Lombardo

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 100 of 149 PageID# 1531



                                                                   Page 99

  1      would either be terminated or have to sign -- I'm sorry
  2      let me restate that.
  3                         Did Mr. Auerbach know that Mr. Lombardo
  4      would either be terminated or sign the agreement that
  5      was handed to him that day or sent to him?
  6                         MR. SATTERWHITE:        Object to the form.
  7              A.         Yes.
  8              Q.         At the time of Mr. Lombardo's termination,
  9      he was one of the top producing account managers,
 10      correct?
 11              A.         Correct.
 12              Q.         And at the time he was terminated, he had
 13      been informed by Mr. Auerbach that the commission
 14      structure at Chmura was going to change; is that
 15      correct?
 16              A.         Apparently.    I don't know that Auerbach
 17      told him for sure it would be happen, but that it was
 18      being presented to leadership.                And it did make the
 19      change.         We have to be able to -- we have to be able to
 20      service our client.
 21              Q.         Up to that point, up to this incident -- I
 22      want to understand.           The reason the changes were made
 23      were to better provide for the client.                How were the
 24      clients not being provided for prior to making the
 25      changes within the sales structure, the commission

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 101 of 149 PageID# 1532



                                                                 Page 100

  1      structure?
  2              A.      To better provide for the clients and to
  3      enable us to use the -- their account managers' skills.
  4      Both Austen and Rick were very good at prospecting and
  5      bringing in new clients.          If you are spending all of
  6      your time calling on the client that you already have,
  7      then you are not out there prospecting.             So the new
  8      business brought in would be less.
  9                      In terms of the clients, if you have, you
 10      know, 300 clients, it is pretty hard to call all of
 11      them and get their input on whether JobsEQ is going
 12      well for them, whether they need to see things added to
 13      JobsEQ and that type of thing.
 14              Q.      With respect to that, was Mr. Lombardo
 15      hitting the quotas at that time?
 16              A.      Yes, he was.
 17              Q.      And Mr. Lombardo was incentivized to obtain
 18      the sales because the commission was 15%, correct?
 19              A.      Correct.
 20              Q.      And a renewal sales commission was 3%,
 21      correct?
 22              A.      Correct.
 23              Q.      In going back to how the clients were
 24      better served, how were the clients not being served
 25      prior to the change in the commission structure?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 102 of 149 PageID# 1533



                                                                 Page 101

  1              A.         That's a --
  2                         MR. SATTERWHITE:        Object to the form.
  3              A.         -- particular question that I can't answer.
  4              Q.         Well, a decision was made by Chmura, and
  5      you testified that the reason the decision was made to
  6      change the structure was to better service the client.
  7      What -- how were clients not being serviced better
  8      before?         What -- let me re-ask it.
  9                         What deficiencies were there on the service
 10      of the client that was solved by making the change?
 11              A.         They weren't getting their touch points.
 12      They weren't getting phone calls from the account
 13      manager.         They weren't having a half hour conversation
 14      to find out, "Are you having any issues with JobsEQ?
 15      Are there things we need to do for you?"
 16              Q.         Was Chmura getting complaints from the
 17      clients about this?
 18              A.          I don't recall.
 19              Q.         All of this information is tracked within
 20      Salesforce, correct?          The touch points are tracked
 21      within Salesforce, correct?
 22              A.         Correct.
 23              Q.         Did you review the Salesforce data to see
 24      if the touch points had changed -- the number of touch
 25      points had changed?

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 103 of 149 PageID# 1534



                                                                 Page 102

  1               A.       I don't even have a password to Salesforce.
  2               Q.       Did anyone at Chmura track Salesforce to
  3      determine if the number of touch points per client has
  4      changed?
  5               A.       Now, I see this line of discussion as being
  6      kind of odd because we are talking about a company --
  7      we are talking about a company that serves the client
  8      because they have JobsEQ.            We have a competitor.      We
  9      believe our data are better than the competitors.
 10                        If we are going to reach out and give
 11      people this better data, we can't do it with two super
 12      stars.        We've got to have more than that.        The company
 13      is going to evolve over time.              It is just -- it is how,
 14      you know, companies grow.
 15                        So I -- you know, certainly, we are serving
 16      the clients better when we have them distributed.
 17      There are a lot of different models that can be used.
 18      You've got the hunter, you've got the farmer, the --
 19      you know, it is all business strategy.              Nothing against
 20      Rick, nothing against the clients -- you know, the
 21      account managers that we had, it is just a matter of
 22      business evolving.
 23               Q.       At the time that Mr. Lombardo was put on
 24      unpaid leave, or immediately prior to that, did he have
 25      the highest renewal rate?

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 104 of 149 PageID# 1535



                                                                         Page 103

  1              A.      From -- I believe he did, but not by much,
  2      maybe 3 percentage points.
  3              Q.      Who would have been behind him?
  4              A.      Austen Steele.
  5              Q.      Was there anyone else as far, any other
  6      account managers close?
  7              A.      I don't know Wilson's numbers.
  8              Q.      I want to go over another exhibit, but it
  9      is marked highly confidential, so I need to excuse Rick
 10      from the room before I bring that up.
 11                              -       -       -       -       -
 12                       (Short break off the record.)
 13                      (Mr. Lombardo left the room).
 14                              -       -       -       -       -
 15      BY MS. COOPER:
 16              Q.      Moving on to Topic Number 30, "The changes
 17      to the operations of the the sales team in October
 18      2019, including the reason for the changes."
 19                      Dr. Chmura, you were designated as the
 20      corporate representative of this topic, correct?
 21              A.      Correct.
 22              Q.      I want to show you what's been marked
 23      Defendant's Exhibit X.
 24                                  -       -       -       -       -
 25                      (Thereupon, Deposition Exhibit X,

                                 Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 105 of 149 PageID# 1536



                                                                      Page 104

  1                      Highly Confidential Copy of Email Dated
  2                      10/2/2019 Bates CHMURA0201264-269, was
  3                      marked for purposes of identification.)
  4                                     -     -      -      -     -
  5               Q.     You might have to manipulate this to --
  6               A.     Yes, I am familiar with this.
  7               Q.     What is it?
  8               A.     This is -- I believe this is that proposed
  9      organization structure change that Eli was presenting
 10      to us.
 11               Q.     And was any of this proposal adopted?
 12               A.     Not before Rick was dismissed, and some of
 13      it was adopted afterwards.
 14               Q.     Would this have been a proposal that Eli
 15      talked to Mr. Lombardo about?
 16                      MR. SATTERWHITE:         Object to the form.
 17               A.     I have no clue.
 18               Q.     If you page down just a couple pages to one
 19      which is Bates labled Chmura 0201266, the chart with
 20      Sales Manager at the top.
 21                      MR. SATTERWHITE:         (Indicating).
 22               Q.     That page there.
 23                      MR. SATTERWHITE:         Sorry.        Very sensitive.
 24                      Okay (indicating), there.
 25               Q.     And this page shows a diagram of the

                                 Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 106 of 149 PageID# 1537



                                                                 Page 105

  1      proposed structure for the sales team, correct?
  2              A.      Correct.
  3              Q.      Ignoring the commission and salaries on
  4      there, the structure itself, this structure has
  5      actually been on that list quite a while?
  6              A.      No.
  7              Q.      What is the current structure of the sales
  8      team if you know?
  9                      MR. SATTERWHITE:         I am going to object to
 10      the scope, subject to the objection that we made in the
 11      30(b)6 designation, but she can answer.
 12              A.      We certainly had a sales manager, and we
 13      have account executives, or account managers.               The
 14      account managers and account executives all report to
 15      the sales manager.         There is no territory manager, so
 16      it is very flat.
 17              Q.      What is an account executive?
 18              A.      Someone who has more experience and more
 19      responsibilities than the account manager.
 20              Q.      Was it a renaming of the senior account
 21      manager position?
 22              A.      It could be.      I don't even know if we use
 23      an account executive or if we just use senior account
 24      manager, to be honest.
 25              Q.      If you flip to the next page here.            I guess

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 107 of 149 PageID# 1538



                                                                    Page 106

  1      I am going to ask you so scroll --
  2                      MR. SATTERWHITE:           (Indicating).
  3              Q.      This shows, or purports to be the 2020
  4      sales presentation plan under the existing structure.
  5      Do you see that?
  6              A.      Yes.
  7              Q.      And in this existing structure -- is this
  8      -- well let me ask you this, do you know who prepared
  9      this?
 10              A.      I read the email documents.             I am not sure,
 11      actually, if Eli did or Greg, but I -- I think it
 12      probably was Eli, but Greg reviewed it.
 13              Q.      But you did not create it, correct?
 14              A.      Oh, no.
 15              Q.      If you would turn to the next page of this
 16      document -- wait, before you do, go to the last one.
 17      I'm sorry.      It has, a total compensation of $215,000
 18      for Mr. Lombardo on that first line.                 Do you see that?
 19              A.      Yes.
 20              Q.      What's your understanding of what the
 21      number represents?
 22              A.      It would -- it would be an estimate for
 23      2020, what Eli thought Rick would bring in.
 24              Q.      Okay.     You can scroll to the next chart.
 25                      MR. SATTERWHITE:           (Indicating).

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 108 of 149 PageID# 1539



                                                                 Page 107

  1              Q.      The top of it says, 2020 Sales Compensation
  2      Plan - Proposed Structure, correct?
  3              A.      Correct.
  4              Q.      And on that same line with Mr. Lombardo's
  5      name, Rick, on there, it has nothing in the base
  6      salary, correct?
  7              A.      Correct.
  8              Q.      Nothing in New Business?
  9              A.      Correct.
 10              Q.      Nothing in Commission Rate?
 11              A.      Correct.
 12              Q.      Nothing in New Business Commission?
 13              A.      Correct.
 14              Q.      Or Renewal Business?
 15              A.      Correct.
 16              Q.      Or in Commission Rate?
 17              A.      Correct.
 18              Q.      Or in Renewal Commission?
 19              A.      Correct.
 20              Q.      But it has a total compensation of $80,000,
 21      correct?
 22              A.      Correct.
 23              Q.      Do you know what that $80,000 represented?
 24              A.      My recollection is that Eli was trying to
 25      come up with an alternative scenario if the plan -- if

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 109 of 149 PageID# 1540



                                                                 Page 108

  1      the plan was rolled out, if the change in sales
  2      structure was laid out as he proposed, he felt Rick
  3      would be unhappy.         And Eli was proposing -- Eli
  4      believed that Rick would not leave without drama and
  5      was proposing that we give him $80,000 to leave without
  6      drama.
  7               Q.       And what did leadership decide to do?
  8               A.       Well, we didn't roll out the plan, for one
  9      thing.        But we certainly were reticent to pay him
 10      $80,000 to do what we had already paid him to do, to --
 11      we didn't want to pay someone -- we thought it was
 12      unethical and not honest to pay someone to do what they
 13      should have done under the confidentiality agreement
 14      that they signed with us.
 15               Q.       So this email was dated -- well, let me --
 16      this email was dated on -- the email attaching this
 17      information behind it was dated October 2, 2019,
 18      correct?
 19               A.       Correct.
 20               Q.       At that point, had it been decided that
 21      Mr. Lombardo would be terminated from employment?
 22               A.       No.   We did not decide to terminate him
 23      until he started running around the office saying he
 24      was going to sue us and put us under.
 25               Q.       Then why would Mr. Auerbach -- let me

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 110 of 149 PageID# 1541



                                                                   Page 109

  1      strike that.
  2                        At this point on October 2, 2019, did
  3      Chmura intend to keep Mr. Lombardo as an employee?
  4              A.        Yes.
  5              Q.        So why -- did Mr. Auerbach prepare this
  6      proposed structure at someone's direction?
  7              A.        I don't believe so, no.           I think he did
  8      this on his own.
  9              Q.        If you would turn to -- page down and you
 10      will see a sheet not too far down there that has a pie
 11      chart and a graph on it.
 12                        MR. SATTERWHITE:        Can you give me a Bates
 13      number?
 14                        MS. COOPER:    Oh, yes, I can.         No, I can't
 15      because it is a native document.                It is the very next
 16      one after the pay schedule.             You will see it attached
 17      to the right.
 18                        MR. SATTERWHITE:        (Indicating).
 19                        MS. COOPER:    There you go.
 20              Q.        And can you describe for me what this page
 21      on Exhibit X is showing?
 22              A.        If I could see it.         I am going to have to
 23      walk up.        You are --
 24                        MR. SATTERWHITE:        Kelli, can you still hear
 25      her?

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 111 of 149 PageID# 1542



                                                                 Page 110

  1                      COURT REPORTER:        So far, yes.
  2              A.      It is showing sales by account manager over
  3      time.
  4              Q.      From 2015 through 2019, correct?
  5              A.      Quarter Three, correct.
  6              Q.      And there is a pie chart there that shows
  7      JobsEQ New Sales 2015 to 2019, Q3, correct?
  8              A.      Correct.
  9              Q.      Mr. Lombardo makes up 47% of those new
 10      sales, correct?
 11              A.      That's what it is showing.
 12              Q.      Do you have any reason to believe that
 13      number is not accurate?
 14              A.      Well, those are his current clients.            That
 15      probably -- that could have taken into account the
 16      clients that were handed to him when he first came to
 17      work with us.      So there should be, instead of -- there
 18      should be another category that are called, either,
 19      book of business given from prior sales.
 20                      And that would be not just Chris and Leslie
 21      sales, but whenever an account manager left, we would
 22      divvy up their sales.        So John Grebenc, for example,
 23      when he left, we divvied up his sales to give them to
 24      the other account managers.            So that would reduce
 25      everyone's piece of the pie a little bit.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 112 of 149 PageID# 1543



                                                                             Page 111

  1               Q.     But that still doesn't add up to 100%,
  2      right?
  3               A.     Oh, yes, but I'm just saying it is going it
  4      reduce everyone's piece of the pie because you are
  5      going to have a pie there from maybe 10% JobsEQ clients
  6      won by different sales persons, but then handed off to
  7      Rick or handed off to Austen.
  8               Q.     And then they would have to maintain that
  9      relationship, correct?
 10               A.     Correct.        Going forward, correct.
 11               Q.     What are -- what changes were made -- let
 12      me -- so this proposal was not adopted in its entirety,
 13      correct?
 14               A.     Correct.
 15               Q.     I am going to put this document away and go
 16      get Mr. Lombardo and then continue, if that's all
 17      right?
 18               A.     Okay.
 19                      MR. SATTERWHITE:                   Fine by me.
 20                              -        -         -        -       -
 21                       (Short pause off the record.)
 22                      (Mr. Lombardo rejoined the deposition.)
 23                                  -        -         -        -       -
 24                      MS. COOPER:              Back on.
 25

                                 Veritext Legal Solutions
      www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 113 of 149 PageID# 1544



                                                                   Page 112

  1      BY MS. COOPER:
  2               Q.       Ultimately, what changes were adopted to
  3      the structure of the sales team?
  4               A.       At what point in time?
  5               Q.       After --
  6                        MR. SATTERWHITE:           Sorry, can I stop you?
  7      If Mr. Lombardo's coming back in the room, can we get
  8      rid of this document from the screen?
  9                        MS. COOPER:       Oh, my goodness, yes.      I am
 10      sorry.        Thank you.     I put the hard copy away, but ...
 11      BY MS. COOPER:
 12               Q.       After Mr. Lombardo's termination, what
 13      changes were made to the structure of the sales team?
 14               A.       Well, we added a couple of people.           We
 15      changed the rates to increase their salary.
 16               Q.       How much did you increase -- what was the
 17      prior base salary?
 18               A.       I believe it was 55, but I'm not the person
 19      in charge of their salaries.
 20               Q.       Who is?
 21               A.       Leslie Peterson would have a better idea of
 22      what it is.
 23               Q.       And after the change, what was the new base
 24      salary?
 25               A.       I believe it was 60,000 but I'm not sure.

                                     Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 114 of 149 PageID# 1545



                                                                   Page 113

  1              Q.       Would the commission --
  2              A.       It would vary by -- I'm sorry.
  3                       It varied by person as well, account
  4      manager or -- either account manager or account
  5      executive, whatever the titles we are using.
  6              Q.       Was the senior account manager paid a
  7      higher base salary than an account manager?
  8              A.       Yes.
  9              Q.       Do you know how much more that a senior
 10      account manager --
 11              A.       I'm sorry, I don't.          I'm sorry, I don't.
 12              Q.       Did the commission percentage change?
 13              A.       Yes, it went down -- again, I am not sure
 14      how much.       I believe the renewal went from 5 to 3.              And
 15      the new ones, I think, went from 15 to 13, but I'm not
 16      sure.
 17              Q.       And would Ms. Peterson also know that?
 18              A.       Yes.
 19              Q.       Were there any other changes?
 20              A.       Not that I recall.
 21              Q.       Switching gears.        I don't know if you would
 22      like to take a break.        I am about to move on to a
 23      completely different topic, or if you just want to keep
 24      charging ahead?
 25              A.       It's up to all of you.            I'm fine.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 115 of 149 PageID# 1546



                                                                 Page 114

  1                      MR. SATTERWHITE:         We are good to go.
  2                      MS. COOPER:     Okay.       Good.
  3              Q.      If you would look at Exhibit A, Topic
  4      Number 33.      You were designated to testify about "The
  5      confidential and trade secret information purportedly
  6      retained by Mr. Lombardo, including a description and
  7      itemization of each purported trade sheet, and all
  8      purportedly confidential information," correct?
  9              A.      Correct.
 10              Q.      And I think we covered a lot of this, but I
 11      believe earlier you testified that there were the notes
 12      from the two conferences, correct?
 13              A.      Correct.
 14              Q.      And then, perhaps, an Excel spreadsheet
 15      with client information on it, correct?
 16              A.      Correct.
 17              Q.      Is there anything else that you allege
 18      Mr. Lombardo retained that was confidential or trade
 19      secret information -- or contained confidential or
 20      trade secret information?
 21                      MR. SATTERWHITE:         I object to the form.
 22              A.      Certainly the pipeline of -- or the road
 23      map of what's being added to JobsEQ is confidential.
 24      Our licenses are confidential.              The pricing sheet is
 25      confidential.      That's all that comes to mind off the

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 116 of 149 PageID# 1547



                                                                 Page 115

  1      top of my head.
  2              Q.       Can you explain what the pipeline/road map
  3      is?
  4              A.       Sure.    So our clients ask us to add things
  5      to JobsEQ.       They say, Wouldn't it be nice if we could,
  6      instead of being able to look at a footprint by the zip
  7      code level, wouldn't it be nice if we could do it by
  8      the block level, down to the city block level.
  9                       So that would be an example that's in our
 10      road map.       Or, Can you add a report related to Section
 11      5, that they can automatically pull out.              Can you add
 12      more detail on growth development products.               Can you
 13      add housing permits?
 14                       So all of those items are things that are
 15      on our pipeline road.          We are trying to get ahead of
 16      our competition.         So if EMSI were to know -- so if EMSI
 17      were to know what was on our pipeline, they could put
 18      some of their workers -- I.T. workers on creating the
 19      same thing, maybe even faster than we did.
 20              Q.       Where was that information stored?
 21              A.       That information is in an Excel file.            It
 22      is also in our -- when we give our monthly sales
 23      meetings, we discuss what's coming up on the pipeline.
 24              Q.       Do you have any reason to believe that
 25      Mr. Lombardo had access to that information after he

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 117 of 149 PageID# 1548



                                                                 Page 116

  1      was put on unpaid leave?
  2              A.      Just as far as his behavior, we don't know
  3      what he kept and what he hasn't disclosed; what he
  4      still has in his computer and what he has in his house.
  5      I have no idea of knowing.
  6              Q.      So you are speculating as to what may be
  7      out there?
  8              A.      You can say it that way.
  9              Q.      Essentially, you are giving me a list of
 10      the confidential information that Chmura has; is that
 11      correct?
 12              A.      I am giving you a partial list, yes.
 13              Q.      But not necessarily a list of what you know
 14      Mr. Lombardo retained?
 15              A.      That's correct.        We don't know what he
 16      retained.
 17              Q.      You have since received a computer back
 18      that you allege Mr. Lombardo retained, correct?
 19              A.      That's correct.
 20              Q.      And you had a chance -- Chmura had an
 21      opportunity to look at that computer, correct?
 22              A.      No, we have not.         The attorneys have.
 23              Q.      Is the computer still in the possession of
 24      the attorneys?
 25              A.      I believe it is.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 118 of 149 PageID# 1549



                                                                 Page 117

  1              Q.      What process -- turning now to Topic Number
  2      36.    You were designated as the corporate
  3      representative to testify regarding, "Chmura's process
  4      and procedures for the protection of highly
  5      confidential information and trade secrets, including
  6      the confidential and trade secret information
  7      purportedly retained by Mr. Lombardo," correct?
  8              A.      Correct.
  9              Q.      What processes did Chmura have in place to
 10      protect it's confidential information?
 11              A.      Well, clearly, they sign a confidentiality
 12      agreement.      So that's one item.           We have passwords so
 13      that they can't get that information.               So not
 14      everything is accessible through the account managers.
 15      But the --
 16              Q.      What gets a password?
 17              A.      Well, with Salesforce, there is a password.
 18      There are some documents that John Chmura, for example,
 19      gives us access to and then we have our own passwords
 20      that we use to access it.
 21              Q.      I think what you are describing, and
 22      correct me if I'm wrong, but there are -- Salesforce
 23      has different -- or different people have different
 24      access levels to the information that is in Salesforce;
 25      is that correct?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 119 of 149 PageID# 1550



                                                                 Page 118

  1              A.      Correct.
  2              Q.      Are you asserting that Mr. Lombardo
  3      accessed information, but not -- he did not have
  4      permission to access within Salesforce during his
  5      employment?
  6                      MR. SATTERWHITE:         Christine, you are
  7      cutting out again.         I lost --
  8                      MS. COOPER:     Sorry.
  9              Q.      Are you asserting that Mr. Lombardo
 10      accessed information that he did not have permission to
 11      access within Salesforce during his employment?
 12              A.      No, the question is that he is using
 13      them -- he is using them incorrectly by giving it to
 14      other people.
 15              Q.      And when you say, "them", what are you
 16      referring to?      "Using them?"
 17              A.      He -- the confidential information, whether
 18      it be the list of our customers, whether it be how much
 19      money each of our sales managers make, how many sales
 20      that they make, what our sales had been over time --
 21              Q.      But he did not -- let me restate that.
 22                      At the time he was employed, he had access
 23      to that information, correct?
 24              A.      Correct.
 25              Q.      Does Chmura use a multi-factor

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 120 of 149 PageID# 1551



                                                                 Page 119

  1      authentication within Salesforce?
  2              A.      I don't have access to Salesforce, so I am
  3      not sure what -- we do use multi-factor in some cases.
  4      That would be a John question.
  5              Q.      Okay.   What other process does Chmura have
  6      in place to protect it's highly confidential
  7      information and trade secrets?
  8              A.      Well, if it's a paper copy, it is locked up
  9      some place.      If it's either information on how to
 10      create our JobsEQ product, then access is limited to
 11      only need-to-know basis.
 12              Q.      With respect to -- well, with respect to
 13      Number 37, you were designated as the corporate
 14      representative to testify, "A description of all
 15      resources, including time and money, invested in the
 16      development of the purport trade secrets retained by
 17      Mr. Lombardo, as alleged in the Complaint," correct?
 18              A.      Correct.
 19              Q.      Can you tell me what time and money
 20      resources were invested in generating the two -- the
 21      notes from the two conferences that you testified about
 22      earlier?
 23              A.      So you are limiting it to something very
 24      discreet now.
 25              Q.      I am starting -- yes, we will go through

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 121 of 149 PageID# 1552



                                                                 Page 120

  1      it.
  2              A.      Okay.   All right.        So that -- IEDC is a
  3      very big event for us.         We are a corporate sponsor at
  4      $25,000 per year.       They have four meetings, and the
  5      other three are very small, like 2 to 300 people, if
  6      that.     The one that -- the last one Rick attended had a
  7      couple thousand people that attend.
  8                      We pay for the salespeople to go to that
  9      meeting, so their travel costs, their hotel bills, the
 10      food that they eat there.           And we have a booth that we
 11      have paid good money, and they cost maybe 5 - $600 to
 12      ship those things around.           And then, certainly, my time
 13      in preparing that Ed Talk should be thrown in there.
 14      So I'm sitting -- I sit in the booth for three days.
 15              Q.      What about the other conference?           So you
 16      talked about the IEDC.         The conference down in Texas.
 17              A.      The conference down in Texas, we sent only
 18      Mr. Lombardo.      I am not sure what the sponsorship fee,
 19      if there was one for that.           And, of course, the
 20      opportunity cost that we are paying for Mr. Lombardo to
 21      sit there and talk to our competitors, look for other
 22      job opportunities on our time behind us.
 23              Q.      Did everyone that attended the IEDC
 24      conference have the same access to the attendees?
 25              A.      Yes and no.     Mr. Lombardo was supposed to

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 122 of 149 PageID# 1553



                                                                 Page 121

  1      be, you know, the guy with all the experience, training
  2      the other ones.       So he pretty much snatched up all the
  3      cards and took notes.
  4              Q.      What about the other attendees, and not
  5      Chmura's attendees?         The other attendees at the
  6      conference?
  7              A.      I'm sorry, I don't understand the question.
  8              Q.      Was there -- was an attendee list provided
  9      for this conference?
 10              A.      Yes, there was.
 11              Q.      And did anyone in attendance have access to
 12      that attendee list?
 13              A.      No.   Only those who were -- I believe only
 14      those who were corporate sponsors or, you know, bigger
 15      sponsors.
 16              Q.      And I apologize.           I am going to repeat my
 17      question only because I just want to make sure I am
 18      clear on the answer.
 19                      Well, actually, I will go here.           EMSI was
 20      present at the IEDC conference, correct?
 21              A.      The IEDC conference, correct.
 22              Q.      Was it a sponsor as well?
 23              A.      It was.     I believe -- I think they were a
 24      corporate sponsor.
 25              Q.      So would they have had the same access to

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 123 of 149 PageID# 1554



                                                                   Page 122

  1      the attendees that Chmura had?
  2              A.      If they were a corporate sponsor, then they
  3      would have been given an attendee list.
  4              Q.      Was the attendee list made available once
  5      you were at the conference?            Did other attendees -- for
  6      example, if I just showed up at that conference, would
  7      I get an attendee list?
  8              A.      No.
  9                      MR. SATTERWHITE:         Object to the form of the
 10      question.
 11              A.      No, you would not get it.
 12              Q.      Was the attendee list emailed prior to the
 13      conference?
 14              A.      Typically, yes.
 15              Q.      So the information contained on those
 16      notes, were, one, customer names, correct?                Potential
 17      customer names, rather, correct?
 18              A.      Potential customer names?          Yes.
 19              Q.      And those potential customer names could
 20      have been known by other attendees at the time,
 21      correct?
 22              A.      They could have, but they -- we only knew
 23      of their interest because they stopped by our booth.
 24              Q.      And how many companies had booths at the
 25      conference?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 124 of 149 PageID# 1555



                                                                   Page 123

  1              A.        Oh, I don't know, 20/30, maybe a little
  2      more.
  3              Q.        How many competitors of Chmura were
  4      present?        And you may have already answered this.            But
  5      how many competitors of Chmura were at the conference?
  6              A.        Oh, EMSI is the only closely related that
  7      would have a full suite like we do.
  8              Q.        What was the economic value of those notes,
  9      if different than, like, the damages calculation you
 10      gave earlier?
 11              A.        I would say it was, at minimum, the damages
 12      I gave you earlier.
 13              Q.        You said, "at minimum."           What else would be
 14      added to that, or could be added to that?
 15              A.        Well, as I said, we did the present value
 16      for four years.        We could have done the present value
 17      for six years or seven years.              More people who came by
 18      the booth that did not request a demo might have agreed
 19      to a demo after another phone call was provided.
 20              Q.        Who are the competitors of Chmura?
 21              A.        If we are just talking the JobsEQ, then the
 22      main competitor is EMSI, Burning Glass to some degree.
 23      At this point those are the main ones, maybe Headlight,
 24      but, you know, not so much.             Maybe StateBook would be
 25      considered a competitor, but they are kind of

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 125 of 149 PageID# 1556



                                                                 Page 124

  1      different.
  2              Q.      Chmura has a client list, correct?
  3              A.      Yes.
  4              Q.      Does it also haves a prospective client
  5      list?
  6              A.      Well, I guess you could call it prospective
  7      client list.      I mean, anyone who has been contacted
  8      would be considered a prospective client.
  9              Q.      And is it your belief that MC, or EMSI does
 10      not have the same client list that Chmura has?
 11              A.      I am sure they have a different client
 12      list.     I mean, they don't -- unless someone handed them
 13      our client list.        We probably go -- I'm sure we go
 14      after some clients that they go after, but I would not
 15      assume that they -- that we both have the same client
 16      list, no.
 17              Q.      And what facts support that contention?
 18              A.      Well, when people come up to you at a booth
 19      and they never knew that the data that we provide were
 20      even available.        There are a lot of people out there
 21      that don't know what we can offer them.             So if we are
 22      finding new clients every week because they don't have
 23      a tool similar to what we have, and that says to me
 24      that they are not on EMSI's client list.
 25              Q.      Can you describe for me who Chmura targets

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 126 of 149 PageID# 1557



                                                                 Page 125

  1      as a prospective client that EMSI does not target?
  2                      MR. SATTERWHITE:          Object to the form.
  3              A.      It is kind of hard to say.          I believe we
  4      appear to be going after a lot more of the CTE,
  5      continuing technical education, because we are picking
  6      those up right and left.           And it seems like EMSI just
  7      doesn't know about the market, or they are not
  8      interested in servicing that market.
  9              Q.      Going back to the competitor list, can you
 10      describe for me how EMSI competes with Chmura?
 11              A.      Can you be more specific about that?
 12              Q.      Sure.    Is it selling a similar product?           Is
 13      EMSI selling a similar product?
 14              A.      Right.     So they -- I am having a hard time
 15      trying to figure out how to answer that.              They will
 16      come show a demo.        They will undercut our price
 17      sometimes.      They will emphasize, maybe, a feature that
 18      they think they have better than ours.
 19                      They will identify, perhaps, some analytics
 20      that we don't have.         The same thing that we would do,
 21      ideally, to them, or in competing with them.
 22              Q.      And what does -- I think you said it was
 23      Burning Glass; is that correct?
 24              A.      Correct.
 25              Q.      What do they sell?

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 127 of 149 PageID# 1558



                                                                 Page 126

  1              A.      Well, they do a lot of things in the H.R.
  2      area, but where they compete with us is job postings.
  3      So they do duplicate.        They crawl all these websites.
  4      They do duplicate it, and then they provide it as a
  5      tool.     And we do the same, but we do a lot more than
  6      that.     So they just have one little piece where we
  7      compete.
  8              Q.      And what about Headlight?
  9              A.      Headlight is a firm out of Texas that they
 10      put something together similar to us.               It is
 11      occupational data, but it is not robust.               It is not --
 12      there are a lot of holes in it.               We do a lot of work to
 13      make sure that our data, whether -- information is not
 14      disclosed that use other sources to create an estimate.
 15              Q.      And StateBook?
 16              A.      StateBook.     Again, it seems like more of a
 17      data dump from, you know, I want a bunch of different
 18      demographics, or occupations at a high level from a
 19      particular region.
 20              Q.      What measures have Chmura taken to ensure
 21      that it's confidential information remains unknown to
 22      EMSI, Burning Glass, Headlight and StateBook?
 23                      MR. SATTERWHITE:         Object to the form.
 24              A.      We have our employees sign a
 25      confidentiality agreement.           We don't put it anywhere on

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 128 of 149 PageID# 1559



                                                                  Page 127

  1      the internet.        We protect stuff, confidential
  2      information as a need-to-know basis.                If we are letting
  3      a large company, for example, a consulting firm, do a
  4      demo trial of JobsEQ, we make them sign a non-compete,
  5      or I think that's what you call it, NDA ahead of time.
  6              Q.        Did Chmura ever specifically request the
  7      notes that he made from the IEDC conference and that
  8      Texas conference?
  9              A.        Well, as a matter of course, typically, the
 10      account managers will get it to us the next day or as
 11      they were flying home.          It was requested by Eli, and
 12      then the attorneys requested it.
 13              Q.        When did Eli request it?
 14              A.        I don't know when the first time was.           It
 15      is in his affidavit, but he certainly requested it
 16      after Rick was dismissed.
 17              Q.        IEDC conference, did Mr. Lombardo fly home
 18      from that conference?
 19              A.        No, he drove.      He drove.
 20              Q.        And do you know the date that -- do you
 21      know the day that the conference ended, what date that
 22      was?
 23              A.        I'm sorry. I don't have it off the top of
 24      my head.        It was in October.        It was early October, I
 25      believe.

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 129 of 149 PageID# 1560



                                                                                   Page 128

  1                       MS. COOPER:            If we take just a short break
  2      so I can look over the topic and make sure I have
  3      covered everything before we start the individual
  4      deposition?
  5                       MR. SATTERWHITE:                  Christine, how long do
  6      you think you are going to have on the individual
  7      piece?
  8                       MS. COOPER:            Not terribly long.                  I just
  9      have a few questions.
 10                       MR. SATTERWHITE:                  Okay.            Thank you.
 11                       MS. COOPER:            Do you want a long break or --
 12                       MR. SATTERWHITE:                  Well, that's why I asked
 13      the question.       If you are going another hour, hour and
 14      a half, I don't think we need one.                              If you are going to
 15      go beyond that, we probably ought to talk about it.
 16                       MS. COOPER:            We can go off the record.
 17                              -       -         -         -       -
 18                      (Discussion had off the record.)
 19                                  -       -         -         -       -
 20                       MS. COOPER:            Back on the record.
 21      BY MS. COOPER:
 22               Q.      Dr. Chmura, I do not have any more
 23      questions for you as it pertains to your designation as
 24      a corporate representative.                       We are leaving the
 25      corporate representative deposition open, but I've

                                 Veritext Legal Solutions
      www.veritext.com                                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 130 of 149 PageID# 1561



                                                                    Page 129

  1      asked all the questions that I need to ask of you for
  2      that.
  3                        So moving to the individual deposition
  4      portion.        I want to get some clarification on some
  5      things and just better understand a few topics.
  6                        Mr. Lombardo was hired as an inside sales
  7      representative, correct?
  8              A.        An account manager.
  9              Q.        And was an account manager an inside sales
 10      representative?
 11              A.        I am unfamiliar with the industry.            I
 12      couldn't tell you.
 13              Q.        Okay.   Over his tenure at Chmura, how did
 14      Mr. Lombardo's sales performance compare to the other
 15      account managers?
 16              A.        He was the best performer.            Austen Steele
 17      was close behind him.
 18              Q.        And I believe you answered this already,
 19      but what is the difference between an account manager
 20      and a senior account manager?
 21                        MR. SATTERWHITE:         Objection.     Asked and
 22      answered, but go ahead.
 23              A.        More experience, therefore, more
 24      responsibility.
 25              Q.        Currently, since Mr. Lombardo has been

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 131 of 149 PageID# 1562



                                                                   Page 130

  1      terminated, how are account managers classified?
  2              A.      Some of them are exempt.             Some of them are
  3      not exempt.      Again, the title is -- I am not sure of
  4      what their exact titles are, exempt versus non-exempt.
  5              Q.      Why did Chmura change from having all of
  6      their sales -- well, all of the account managers be
  7      exempt to some of them being non-exempt?
  8                      MR. SATTERWHITE:         Objection to the extent
  9      it calls for privileged information, but, otherwise,
 10      you can answer.
 11              A.      Well, we were provided additional
 12      information to make that assessment.
 13              Q.      How involved are you in the day-to-day
 14      operations of the sales team?
 15              A.      Not all that involved.             I mean, you know,
 16      we'll -- I know when sales come in because I get copied
 17      on a sale and I will congratulate them.                 But I try to
 18      spend some time with them when we are up in Cleveland
 19      or they are down in Richmond, but I'm not involved
 20      unless there are issues or problems that someone brings
 21      to my attention.
 22              Q.      How often would you communicate directly
 23      with Mr. Lombardo?
 24              A.      Not very often.        He might have a customer
 25      that had a question or that we're doing some consulting

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 132 of 149 PageID# 1563



                                                                     Page 131

  1      work, but, no, not at all very often.
  2               Q.       You provided testimony as a corporate
  3      representative regarding IEDC conferences, correct?
  4               A.       Yes.
  5               Q.       Who attends that conference on behalf of
  6      Chmura?
  7               A.       I was there, Rick -- Mr. Lombardo was
  8      there.        Eli Auerbach was there.          Stephanie was there.
  9      Logan -- Stephanie Wiley I believe it is.                   Logan, whose
 10      last name is slipping me, and I believe Avery Simmons
 11      was there for just one day because he had a side party
 12      at the event place nearby, sports related.
 13               Q.       Of the individuals you just named, are any
 14      of those, other than Mr. Lombardo, an account manager
 15      or senior account manager?
 16                        MR. SATTERWHITE:        Object to the form.
 17               A.       Stephanie and Logan.
 18               Q.       Did Stephanie take any notes at the
 19      conference, to your knowledge?
 20               A.       Not to my knowledge.
 21               Q.       And what about Logan?             Did he take any
 22      notes that you know of?
 23               A.       Not to my knowledge, however, when the
 24      attorneys provided us the documents from Rick's
 25      computer, there was a very short document called,

                                  Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 133 of 149 PageID# 1564



                                                                 Page 132

  1      Logan's Notes, I think something like that.               So that
  2      sort of implies he had a few notes.
  3              Q.      Do you know whether or not Logan followed
  4      up with any of the -- well, let me ask a different way.
  5                      Did Logan's notes contain any potential
  6      customers?
  7              A.      I didn't cross reference those to the list.
  8      My suspicion is that Rick took Logan's notes and fused
  9      them into his documents.
 10              Q.      Do you know whether Logan followed up with
 11      any of the prospective clients from the conference?
 12              A.      I do not.
 13              Q.      Do you know whether Stephanie followed up
 14      with any prospective clients from the conference?
 15              A.      I do not.
 16              Q.      Who is Avery Simmons?
 17              A.       Avery Simmons is our market -- I say
 18      marketing associate.        She is a new graduate, works
 19      under Leslie Peterson.
 20              Q.      Would she have been expected to take notes
 21      at the conference?
 22              A.      No, she would not have.
 23              Q.      What about Mr. Auerbach?           Would he have
 24      been expected to take notes from the conference?
 25              A.      No, he would not.         And, in fact, now that

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 134 of 149 PageID# 1565



                                                                   Page 133

  1      you are bringing this up, another expense that we had
  2      at that conference that I had forgotten about is that
  3      we, along with maybe four other firms, rented a -- it's
  4      a space where you go to and they have all these awards
  5      for different colleges for football, baseball,
  6      whatever.       And they have -- you can play basketball,
  7      you can shoot hoops, you can, you know, jump, see how
  8      high you can jump for a basket.
  9                       And so we spent money, a couple thousand --
 10      I'm sure a couple thousand, several thousand dollars to
 11      then invite maybe 20 of our customers.                 So each of us
 12      invited -- that's another expense that we didn't recoup
 13      anything from the notes that would have been with
 14      Rick's documents.
 15              Q.       Was the full purpose of going to this
 16      conference to obtain new clients?
 17              A.       That's how we survive.            We go to 12 to 20
 18      conferences and exhibits per year.                 That's where we get
 19      our lists.
 20              Q.       Would it have -- is it -- let me ask it
 21      this way:       At the IEDC conference, were there existing
 22      customers of Chmura in attendance?
 23              A.       Absolutely.
 24              Q.       Did Chmura, or any representative of
 25      Chmura, meet with those clients while at that

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 135 of 149 PageID# 1566



                                                                 Page 134

  1      conference?
  2              A.       Absolutely.
  3              Q.       So was another purpose of that conference
  4      to have some face time with existing clients?
  5              A.       Yes, face time is important.
  6              Q.       And you testified in your -- as a corporate
  7      representative, that one of the reasons to change the
  8      commission structure and sales structure was to work on
  9      -- to -- I don't want to put words in your mouth, so
 10      let me strike that and just ask you.
 11                       In your individual deposition here, why did
 12      Chmura choose to change the commissions and sales
 13      payment structure?
 14              A.       Oh, we -- it was important to us to be able
 15      to serve our clients, and it is important for us to
 16      grow and serve more people.            So -- you know, when we
 17      first hired two salespeople, they told us, don't worry
 18      about it, we will have the whole nation locked down in
 19      two days.       You know, Rick used to tell us, In one year
 20      from now, there is not going to be another economic
 21      developer out there who I haven't touched to buy our
 22      software product.
 23                       So, you know, we are these numbers people.
 24      So we go out and do our research and we find out there
 25      is a market just for that kind of workforce, education,

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 136 of 149 PageID# 1567



                                                                 Page 135

  1      that's about 60 million.          If we stick with these two
  2      salespeople, we are going to be just at the very bottom
  3      of serving all those clients.             So in order to serve the
  4      number of clients that are out there, from a business
  5      perspective, we have to increase our staff.
  6              Q.      Earlier you also testified that it was to
  7      provide better service to your existing clients,
  8      correct?
  9              A.      Correct.    Yes, you can't possibly serve 500
 10      people and follow-up with them and make sure that they
 11      are getting the greatest value out of the product that
 12      they can.
 13              Q.      So did Chmura receive any benefit by going
 14      to the IEDC and interfacing with existing clients?
 15              A.      We certainly got some benefit there.
 16      Whenever I stand up in front of 400 people and talk
 17      about the economy, or about our software, that gives us
 18      more -- more marketing opportunities.              That gives us
 19      more name recognition.
 20              Q.      And I believe your earlier testimony was
 21      that Chmura wanted the sales team to put more emphasis
 22      on its existing client base, correct?
 23                      MR. SATTERWHITE:         Object to the form.
 24              A.      Yeah, but -- I don't know that I said we
 25      wanted them to put more emphasis on the current client

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 137 of 149 PageID# 1568



                                                                 Page 136

  1      base, but when they have such a large book of business,
  2      they are not going out and looking for new clients
  3      because they're having to spend more time with their
  4      current clients.
  5              Q.         Well, I hear you saying two conflicting
  6      things.         One of those is this, that the reason for the
  7      restructuring of the sales team was to provide better
  8      service to existing clients -- strike that.
  9              A.         But --
 10              Q.         I don't have a pending question.        Don't
 11      give me an answer to something that's not out there.
 12                         How many conferences a year do you attend
 13      personally?
 14              A.         Me personally?        I have tried to cut back on
 15      the number that I attend.               I'd rather be at home than
 16      flying around the country, unless, of course, it is a
 17      nice place like Monterey or something like that.                But,
 18      unfortunately, I am getting requested to give speeches
 19      more, so I'll end up maybe going to five or six or
 20      seven and just give my speech and then hang out at the
 21      booth a little while and leave.
 22              Q.         How many conferences does Chmura have a
 23      booth at each year?
 24              A.         Again, it varies, but I'd say anywhere
 25      between 12 and 20.

                                     Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 138 of 149 PageID# 1569



                                                                  Page 137

  1              Q.       Who attends those conferences -- let me
  2      rephrase.       That was very broad.
  3                       Who from Chmura attends those conferences?
  4              A.       It depends on the vertical.           If it is
  5      education, it would be Wilson.                Currently, Bryan Shelly
  6      do on the education side.             It used to be that we had
  7      salespeople for specific verticals, like economic
  8      development and workforce, but now the salespeople are
  9      going across all verticals.              Going to all verticals.
 10              Q.       Sorry.   How many conferences each year did
 11      Mr. Lombardo attend?
 12                       MR. SATTERWHITE:          Object to the form.
 13              A.       I would have to look at our -- I would have
 14      to look at the past history of it, but we try to -- we
 15      are talking about the salespeople opportunities to go
 16      to conferences.
 17              Q.       That would be reflected in his calendar I
 18      assume, correct?
 19              A.       Yes, yes.
 20              Q.       How frequently, do you know, did
 21      Mr. Lombardo visit client sites?
 22              A.       Not very often.
 23              Q.       How about potential clients?
 24              A.       Not very often as well.
 25              Q.       Chmura is a Virginia company -- Virginia

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 139 of 149 PageID# 1570



                                                                             Page 138

  1      limited liability company, correct?
  2              A.      Correct.
  3              Q.      I am going to show you an exhibit marked as
  4      Exhibit C.      If you could, take a look at it.
  5                                  -       -       -       -       -
  6                      (Thereupon, Previously Marked
  7                      Deposition Exhibit C, Copy of Articles
  8                      of Organization for a Domestic Limited
  9                      Liability Company, Ohio, Dated
 10                      9/2/2011, was shown for purposes of
 11                      identification.)
 12                                      -       -       -       -       -
 13              A.      (Reviewing.)
 14                      Okay.
 15              Q.      Do you recognize this document?
 16              A.      No, I don't recognize it.
 17              Q.      It purports to be an Articles of
 18      Organization for Domestic Limited Liability Company
 19      called, Chmura Economics & Analytics, LLC in Ohio.                             Are
 20      you aware of whether Chmura Economics & Analytics, LLC
 21      also has an Ohio limited liability company?
 22              A.      So I think we moved it up to Ohio for one
 23      or two years and decided to bring it back here.
 24              Q.      Is the Ohio company still active?
 25              A.      No, it shouldn't be.

                                 Veritext Legal Solutions
      www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 140 of 149 PageID# 1571



                                                                   Page 139

  1              Q.         Was Mr. Lombardo ever employed by the Ohio
  2      company?
  3              A.         No, that's 2011.        He came on 2016, correct?
  4              Q.         Were you involved with Mr. Lombardo's
  5      annual review?
  6              A.         This year?
  7              Q.         Any year.
  8              A.         I believe I was this year because we went
  9      up to Cleveland to talk to him about that falsified
 10      letter.         So I was in that annual review.          In the past,
 11      I don't believe I was.
 12              Q.         When was Mr. --
 13              A.         To the best of my recollection.
 14              Q.         And when were you -- when were you up to
 15      see him, Mr. Lombardo, approximately?
 16              A.         February, March 2019.
 17              Q.         And would the annual reviews routinely be
 18      conducted in March of that year -- of a year?
 19              A.         It would have been on his anniversary.
 20      This was a special, peculiar one, though, because he
 21      presented that offer letter to us that we had to do
 22      some research on to make sure that we understood where
 23      it came from.         So it might have been late.
 24                                -     -     -     -        -
 25                               (Short recess taken).

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 141 of 149 PageID# 1572



                                                                   Page 140

  1                               -    -      -     -        -
  2      BY MS. COOPER:
  3               Q.       Dr. Chmura, how does Chmura document the --
  4               A.       How does Chmura document?
  5               Q.       Annual reviews.
  6               A.       We haven't had a very formal process in the
  7      past, so it could be handwritten notes.                 It could be an
  8      email.        So, historically, it was just handwritten
  9      notes.
 10               Q.       Would those be placed in the personnel file
 11      of the employee?
 12               A.       It should be, yes.
 13               Q.       And if they weren't in the personnel file,
 14      then there would have been no notes written up; is that
 15      correct?
 16                        MR. SATTERWHITE:        Object to the form.
 17               A.       I would suspect that there were -- well,
 18      actually, someone might have kept it in their folder.
 19      I can see Laura Leigh having done that, you know,
 20      because she keeps a notebook and left notes in that
 21      notebook.
 22               Q.       Do you believe any of Mr. Lombardo's annual
 23      reviews are in that folder?
 24               A.       I don't know; however, I will tell you that
 25      if it was Laura Leigh's, we had a flood at the office

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 142 of 149 PageID# 1573



                                                                     Page 141

  1      and it was -- her desk area was kind of destroyed and
  2      was thrown out.
  3               Q.        So there would be no way of knowing?
  4               A.        Correct.
  5               Q.        Were you involved with Mr. Auerbach's
  6      termination?
  7               A.        Yes, I believe I was.
  8               Q.        What was your involvement?
  9               A.        Greg Chmura recommended that he be let go,
 10      and so I was -- my involvement was in agreeing.
 11               Q.        What was the reason provided for that
 12      recommendation?
 13               A.        Well, it was one of those situations
 14      where -- here, Rick is an example.                   Where he was
 15      providing information to salespeople before bringing it
 16      to us, and then when we say no and he has to take it
 17      back to the salespeople and say, Oh, I'm sorry they
 18      didn't agree to it, he put us in an awkward position.
 19                         So he was creating a position where he was
 20      pitting the salespeople against the leadership.                     And,
 21      certainly, we are a team.             We don't need that to
 22      happen.         He was also pitting salespeople against each
 23      other.
 24                         So there were some salespeople he seemed to
 25      show favor to, and others that he did not.                   He just was

                                   Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 143 of 149 PageID# 1574



                                                                 Page 142

  1      not a good manager.        So when we had changes in some
  2      people getting higher salaries and others not, he sent
  3      that information out in an email to the one person who
  4      wasn't available to be at a meeting, and at the
  5      meeting, he presented this information to various
  6      people.
  7                      You just don't -- you don't have group
  8      meetings for making decisions on who gets promoted and
  9      who isn't.
 10              Q.      What meetings are you referring?
 11              A.      I am referring to the meeting where he told
 12      the sales staff -- Rick was not there.             This was after
 13      Rick was gone.      He told sales staff that two of them
 14      were going to get, basically, promotions, the other two
 15      were not, or two or three, or whatever.
 16                      So he just was not a good manager.            He
 17      wasn't good at communicating.             He was causing more
 18      destruction than good.
 19              Q.      That meeting you just referred to occurred
 20      after Mr. Lombardo's termination?
 21              A.      Correct.
 22              Q.      Do you recall approximately the date
 23      Mr. Auerbach was terminated?
 24              A.      No, I'm sorry, I don't.
 25              Q.      Were you present during his termination?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 144 of 149 PageID# 1575



                                                                           Page 143

  1              A.       No, I was not.               I was in Richmond.      Greg
  2      Chmura terminated him in Cleveland.
  3              Q.       The day he was terminated, did he send in
  4      an affidavit signed by him to Chmura?
  5              A.       Yes, he did.
  6              Q.       And was he terminated -- is it your
  7      understanding he was terminated at the same time or
  8      concurrently with handing that affidavit in?
  9              A.       After turning it in.
 10              Q.       How long after?
 11              A.       I don't know.            You would have to ask Greg
 12      Chmura.
 13              Q.       Was it the same day?
 14              A.       I believe it was the same day.
 15                       MS. COOPER:            Off the record for a moment.
 16                              -       -         -       -       -
 17                      (Discussion had off the record.)
 18                                  -       -         -       -       -
 19                       MS. COOPER:            Back on.
 20      BY MS. COOPER:
 21              Q.       To your knowledge, was there a written job
 22      description for account managers?
 23              A.       Not to my knowledge.
 24              Q.       Were there any job descriptions for any
 25      positions, written, at Chmura?

                                 Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 145 of 149 PageID# 1576



                                                                            Page 144

  1               A.     At that time, probably not, maybe just
  2      bullet points.
  3               Q.     Are there now job descriptions for
  4      different positions?
  5               A.     We are moving along that way, yes.
  6               Q.     But not while Mr. Lombardo was employed,
  7      correct?
  8               A.     That's correct.
  9                      MS. COOPER:              If we can take a short break?
 10      I think I am finished, but I want to just look over my
 11      notes.
 12                               -       -         -       -       -
 13                              (Short recess taken).
 14                                   -       -         -       -       -
 15                      MS. COOPER:              I do have another question.
 16      BY MS. COOPER:
 17               Q.     Very simply this, Chmura -- everyone I've
 18      spoken to so far from Chmura, is using "the
 19      leadership."      Can you tell me who is, the leadership?
 20               A.     Yeah.    You know, I think it was Eli that
 21      started using that term, the leadership, but we have
 22      something called SEA Group, Strategic Enterprise
 23      alliance -- no, Strategic Enterprise Advisers that
 24      would be made up of the CEO, myself; the CTO, John
 25      Chmura; the President, Leslie Peterson; the Director of

                                  Veritext Legal Solutions
      www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 146 of 149 PageID# 1577



                                                                   Page 145

  1      Operations, Sharon Simmons; and Director of Research,
  2      Xiaobing Shuai.
  3              Q.         Okay.   Of those five people, is there a
  4      primary decision maker in that group?
  5              A.         It depends on what the decision is to be
  6      made.
  7              Q.         Can you tell me how decisions are made
  8      within that group, who takes the lead on what
  9      decisions?
 10              A.         Well, if it's I.T., that would be John
 11      Chmura.         If it was state and government, that would be
 12      Greg Chmura.         Sales is Leslie through Brian Shelly
 13      right now.         If it is operational related, finance or
 14      H.R., that would come up through Sharon.                 But
 15      oftentimes, it is Leslie or myself making the final
 16      decision.
 17                         MS. COOPER:     Okay.       I don't have any other
 18      questions at this point.             I thank you very much for
 19      your time, Dr. Chmura.
 20                         THE WITNESS:      You're welcome.      And you
 21      resemble your brother, but you are the prettier one.
 22                         MS. COOPER:     Thank you.
 23                         MR. SATTERWHITE:         I have no questions, but
 24      we will read and sign.
 25         (Whereupon, deposition was concluded at 3:35 p.m.)

                                    Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 147 of 149 PageID# 1578



                                                                 Page 146

  1       Whereupon, Counsel was requested to give instruction
  2      regarding the witness's review of the transcript
  3      pursuant to the Civil Rules.
  4
  5                                   SIGNATURE:
  6
  7       Transcript review was requested pursuant to the
  8      applicable Rules of Civil Procedure.
  9
 10                              TRANSCRIPT DELIVERY:
 11      Counsel was requested to give instruction regarding
 12      delivery date of transcript.
 13                      Ms. Cooper, Original transcript, yes.
 14                      Mr. Satterwhite, Certified transcript, and
 15      rough transcript, yes.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 148 of 149 PageID# 1579



                                                                 Page 147

  1                                REPORTER'S CERTIFICATE
  2
  3      The State of Ohio,         )
  4                                                SS:
  5      County of Cuyahoga.        )
  6
  7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
  8      within and for the State of Ohio, duly commissioned and
  9      qualified, do hereby certify that the within named
 10      witness, CHRISTINE CHMURA, PH.D., was by me first duly
 11      sworn to testify the truth, the whole truth and nothing
 12      but the truth in the cause aforesaid; that the
 13      testimony then given by the above-referenced witness
 14      was by me reduced to stenotypy in the presence of said
 15      witness; afterwards transcribed, and that the foregoing
 16      is a true and correct transcription of the testimony so
 17      given by the above-referenced witness.
 18                      I do further certify that this deposition was
 19      taken at the time and place in the foregoing caption
 20      specified and was completed without adjournment.
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-29 Filed 05/15/20 Page 149 of 149 PageID# 1580



                                                                 Page 148

  1                      I do further certify that I am not a
  2      relative, counsel or attorney for either party, or
  3      otherwise interested in the event of this action.
  4
  5                      IN WITNESS WHEREOF, I have hereunto set my
  6      hand and affixed my seal of office at Cleveland, Ohio,
  7      on this 12th day of May, 2020.
  8
  9
 10
 11
 12                                <%2225,Signature%>
 13                                Kelliann D. Linberg, R.P.R.,
 14                                Notary Public within and for
 15                                the State of Ohio
 16
 17       My commission expires May 25, 2024.
 18
 19
 20
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
